 

Exhibit 10.1

 

PLAN SUPPORT AGREEMENT

 

This PLAN SUPPORT AGREEMENT dated March 5, 2015 (this “Agreement”) is made by
and among: (i) NII Holdings, Inc., NII Capital Corp. (“Capco”), NII Funding
Corp., NII Aviation, Inc., Nextel International (Services), Ltd., NII Global
Holdings, Inc., NII International Holdings S.à r.l. (“International Holdings”),
NII International Services S.à r.l, NII International Telecom S.C.A. (“Luxco”),
NII Mercosur, LLC, McCaw International (Brazil), LLC, Airfone Holdings, LLC and
NIU Holdings LLC (“Selling Debtor” and, collectively with the foregoing
entities, the “Company” or the “Debtors”); (ii) entities managed by Aurelius
Capital Management, LP (collectively “Aurelius”), with holdings of Notes (as
defined below) as set forth on its signature page hereto; (iii) entities managed
by Capital Research and Management Company (collectively, “Capital Group”); (iv)
the Ad Hoc Committee of Luxco Holders (the “Luxco Group” and, the members of the
Luxco Group, together with Aurelius, Capital Group and any transferee of Notes
that becomes a Party (as defined below) in accordance with Section 3.04 of this
Agreement, the “Consenting Noteholders”), with holdings of Notes as set forth on
its signature page hereto; (v) the Official Committee of Unsecured Creditors of
the Debtors (the “Committee” and, together with the Debtors, the “Plan
Proponents”); and (vi) each transferee that becomes a Party in accordance with
Section ‎3.04 of this Agreement (together with the Debtors, the Consenting
Noteholders, and the Committee, the “Parties” and, each, individually, a
“Party”). All capitalized terms not defined herein shall have the meanings
ascribed to them in the Plan Term Sheet (as defined below).

 

For purposes of this Agreement, the term “Requisite Consenting Noteholders”
shall be defined as each of (i) Aurelius, (ii) Capital Group and (iii) the Luxco
Group. For purposes of this Agreement, the Luxco Group shall exercise its rights
as a Requisite Consenting Noteholder through approval by members of the Luxco
Group holding a majority in principal amount of Notes held by the Luxco Group in
the aggregate.

 

RECITALS

 

WHEREAS, on September 15, 2014 and on October 8, 2014, the Debtors filed
voluntary petitions for relief under chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”) in cases (including any subsequent cases of
affiliated debtors that are commenced from time to time, collectively,
the “Bankruptcy Cases”) before the United States Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”), which Bankruptcy Cases
have been consolidated by order of the Bankruptcy Court for procedural purposes
only and are being jointly administered under case number 14-12611 (SCC).
References in this Agreement to pleadings, orders and other filings and related
docket numbers are to such pleadings, orders and other filings filed or entered
in the Bankruptcy Cases;

 

WHEREAS, Capco has issued the following series of senior notes (collectively,
the “Capco Notes” and, the indentures that govern the Capco Notes, as amended,
modified, or supplemented from time to time (the “Capco Indentures”)):

 

(i)         $1,450,000,000 in principal amount of 7.625% senior notes due 2021
(the “Capco 2021 Notes”) governed by that certain Indenture dated March 29, 2011
among Capco, as issuer, the guarantors party thereto, and Wilmington Savings
Fund Society, FSB, as trustee, as supplemented by that certain First
Supplemental Indenture dated December 8, 2011;

 

1

 

 

(ii)        $500,000,000 in principal amount of 8.875% senior notes due 2019
(“Capco 2019 Notes”) governed by that certain Indenture dated December 15, 2009
among Capco, as issuer, the guarantors party thereto, and U.S. Bank National
Association, as trustee, as supplemented by that certain Supplemental Indenture
No.1, dated March 8, 2010 and that certain Supplemental Indenture No. 2 dated
May 28, 2010; and

 

(iii)       $800,000,000 in principal amount of 10.0% senior notes due 2016
(“Capco 2016 Notes”) governed by that certain Indenture dated August 18, 2009,
among Capco, as issuer, the guarantors party thereto, and Wilmington Savings
Fund Society, FSB (as successor-in-interest to Wilmington Trust Company), as
trustee, as supplemented by that certain Supplemental Indenture No. 1 dated
February 8, 2010, that certain Supplemental Indenture No. 2, dated March 8,
2010, and that certain Supplemental Indenture No. 3, dated May 28, 2010;

 

WHEREAS, Luxco has issued the following series of senior notes (collectively,
the “Luxco Notes” and, together with the Capco Notes, the “Notes”, and the
indentures that govern the Luxco Notes, as amended, modified, or supplemented
from time to time (the “Luxco Indentures”)):

 

(i)         $700,000,000 in principal amount of 7.875% senior notes due 2019
(the “Luxco 7.875% Notes”) governed by that certain Indenture dated May 23, 2013
among Luxco, as issuer, NII Holdings, Inc., as guarantor, and Wilmington Trust,
National Association, as trustee; and

 

(ii)        $900,000,000 in principal amount of 11.375% senior notes due 2019
(the “Luxco 11.375% Notes”) governed by that certain Indenture dated February
19, 2013 among Luxco, as issuer, NII Holdings, Inc., as guarantor, and
Wilmington Trust, National Association, as trustee, as supplemented by that
certain Supplemental Indenture, dated April 15, 2013;

 

WHEREAS, the Plan Proponents and the Consenting Noteholders have engaged in
arm’s length, good-faith discussions regarding the reorganization of the Company
(collectively, the “Restructuring”) pursuant to a chapter 11 plan of
reorganization (the “Plan”) to be proposed by the Debtors in the Bankruptcy
Cases, which Plan shall contain the terms and conditions set forth in, and be
consistent in all respects with, the Plan Term Sheet;

 

WHEREAS, the Selling Debtor and the Stalking Horse Purchaser have entered into a
Purchase and Sale Agreement dated January 26, 2015 (the “Stalking Horse Purchase
Agreement”), pursuant to which the Selling Debtor will sell, and the Stalking
Horse Purchaser will acquire, on the Closing Date, in exchange for payment of
the Estimated Purchase Price and other consideration (including, without
limitation, the assumption of certain liabilities), 100% of the membership
interests in Nextel International (Uruguay), LLC (such acquisition, the
“Stalking Horse Sale Transaction” and, such membership interests, the “Purchased
Interests”), all as set forth in and pursuant to the terms of the Stalking Horse
Purchase Agreement;

 

WHEREAS, certain of the Consenting Noteholders and the Committee executed a
stipulation [Docket No. 398] in which they each confirmed their support for the
Stalking Horse Sale Transaction and the channeling of any

 

2

 

 

claims they may have against the Company Parent or the Company Shares (each term
as defined in the Stalking Horse Purchase Agreement) to the proceeds of the sale
to be held by NIU Holdings LLC, and the dismissal of the Company Parent’s
bankruptcy case;

 

WHEREAS, the Stalking Horse Sale Transaction shall be conducted pursuant to
section 363 of the Bankruptcy Code and be subject to higher or better offers in
accordance with the bidding procedures (the “Bidding Procedures”) approved by
the Order (A) Authorizing and Approving the Bidding Procedures, Break-Up Fee and
Expense Reimbursement, (B) Authorizing and Approving the Debtors Entry into the
Stalking Horse Purchase Agreement, (C) Approving the Notice Procedures, and (D)
Scheduling a Sale Hearing [Docket No. 472] (the “Bidding Procedures Order”)
entered by the Bankruptcy Court on February 17, 2015 (the transaction effecting
the Stalking Horse Sale Transaction or a sale transaction for the Purchased
Interests resulting from a higher or better offer in accordance with the Bidding
Procedures, the “Sale Transaction”);

 

WHEREAS, in light of the proposed Sale Transaction, and in furtherance of the
Restructuring, the Plan Proponents have requested each Consenting Noteholder to
support the Plan and the Sale Transaction in accordance with this Agreement;

 

WHEREAS, the Independent Manager has confirmed the reasonableness of and
determined to recommend to the Board of Managers (in connection with
International Holdings’ capacity as sole manager of Luxco) that Luxco should
join the Settlement;

 

WHEREAS, the applicable board of directors or managers of Holdings and Capco and
the Board of Managers with respect to Luxco have approved the Settlement and the
applicable Debtor’s entry into this Agreement; and

 

WHEREAS, subject to the execution of definitive documentation and appropriate
approvals by the Bankruptcy Court, the terms of this Agreement set forth the
Parties’ agreement concerning their respective obligations.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Party, intending
to be legally bound hereby, agrees as follows:

 

AGREEMENT

 

Section 1.        Proposed Restructuring. The principal terms of the
Restructuring are set forth on the term sheet attached hereto as Exhibit 1 (as
such term sheet may be modified in accordance with Section 10 hereof, the “Plan
Term Sheet”). The Restructuring will be implemented pursuant to various
agreements and related documentation, including, without limitation, (A) the
Plan, which Plan shall be consistent in all material respects with the Plan Term
Sheet and this Agreement; and (B) the following related documents required to
implement the Restructuring that will be executed, filed with the Bankruptcy
Court, become effective, or otherwise finalized (the “Plan Documents”): (a) the
documents necessary to effectuate the Sale Transaction, including (i) any
purchase agreement between and among any of the Debtors, their affiliates and
the Purchaser other than the Stalking Horse Purchase Agreement (the “Purchase
Agreement”), (ii) the order entered by the Bankruptcy Court approving the Sale
Transaction (substantially in the form attached as Exhibit B to the motion
seeking approval of the Sale Transaction [Docket No. 406], the “Proposed Sale
Order” and, as entered by the Bankruptcy

 

3

 

 

Court, the “Sale Order”) and (iii) any ancillary documents related to the Sale
Transaction (the documents referred to in the preceding clauses (i) through (ii)
and this clause (iii), the “Sale Documents”); (b) the disclosure statement
related to the Plan (the “Disclosure Statement”), (c) the materials related to
the solicitation of votes to accept or reject the Plan (the “Solicitation
Materials”), (d) the motion to approve the Disclosure Statement and the
Solicitation Materials (the “Disclosure Statement Motion”), and the order
entered by the Bankruptcy Court approving the Disclosure Statement and the
Solicitation Materials (the “Disclosure Statement Order”), (e) the order entered
by the Bankruptcy Court confirming the Plan, including all exhibits, appendices
and related documents (the “Confirmation Order”) and any pleadings in support of
entry of the Confirmation Order, (f) any material appendices, amendments,
modifications, supplements, exhibits and schedules relating to the Plan or the
Plan Documents, including any Plan supplement; (g) any term sheet and/or
commitment letter for any proposed postpetition financing or exit financing,
including without limitation the Bridge Loan; (h) any operative documents for
any proposed postpetition financing or exit financing, including without
limitation, the Bridge Loan; (i) any documents disclosing the identity of the
members of the board of directors of any of the Reorganized Debtors and the
nature of and compensation for any “insider” under the Bankruptcy Code who is
proposed to be employed or retained by any of the Reorganized Debtors; (j) any
list of material executory contracts and unexpired leases to be assumed, assumed
and assigned, or rejected; (k) a list of any material retained causes of action;
(l) the certificate of incorporation and bylaws for Reorganized Holdings in
forms attached as Exhibit B and Exhibit C to the Term Sheet, respectively; (m)
the registration rights agreement the “Registration Rights Agreement”) filed as
Exhibit A to the chapter 11 plan filed by the Debtors on December 22, 2014 (the
“Original Plan”) [Docket No. 322]; and (n) any amendments, restatements,
modifications or refinancings of (i) the Credit Agreement, dated as of April 20,
2012, among Nextel Telecomunicações Ltda. (“Nextel Brazil”), as Borrower, the
Guarantors party thereto, and China Development Bank Corporation as Lender,
Administrative Agent and Arranger, which credit facility benefits from the
commercial and political risk insurance coverage provided by China Export and
Credit Insurance Corporation (as amended, restated, supplemented, modified
and/or refinanced from time to time, the “Brazil Sinosure Credit Agreement”);
(ii) the Credit Agreement, dated as of April 20, 2012, among Nextel Brazil, as
Borrower, the Guarantors party thereto, and China Development Bank Corporation
as Lender, Administrative Agent and Arranger (as amended, restated,
supplemented, modified and/or refinanced from time to time, the “Brazil
Non-Sinosure Credit Agreement” and, together with the Brazil Sinosure Credit
Agreement, the “Brazil Credit Agreements”); (iii) the Credit Agreement, dated as
of July 12, 2011, among Comunicaciones Nextel de México (“Nextel Mexico”), as
Borrower, the Guarantors party thereto, and China Development Bank Corporation
as Lender, Administrative Agent and Arranger, which credit facility benefits
from the commercial and political risk insurance coverage provided by China
Export and Credit Insurance Corporation (as amended, restated, supplemented,
modified and/or refinanced from time to time, the “Mexico Sinosure Credit
Agreement”); (iv) the Credit Agreement, dated as of July 12, 2011, among Nextel
Mexico, as Borrower, the Guarantors party thereto, and China Development Bank
Corporation as Lender, Administrative Agent and Arranger (as amended, restated,
supplemented, modified and/or refinanced from time to time, the “Mexico
Non-Sinosure Credit Agreement” and, together with the Mexico Sinosure Credit
Agreement, the “Mexico Credit Agreements” and, together with the Brazil Credit
Agreements, the “CDB Agreements”); (v) the Bank Credit Bill dated October 31,
2012 between Nextel Brazil and Banco do Brasil S.A. (the “BdB Note”); and

 

4

 

 

(vi) the Bank Credit Certificate dated December 8, 2011 among Nextel Brazil,
Nextel Telecomunicações S.A. and Caixa Econômica Federal (the “Caixa Note” and,
together with the CDB Agreements and the BdB Note, the “Local Credit
Agreements”).

 

The Plan, the Plan Documents, the Sale Documents, any ancillary documents
required to implement the Restructuring, and any amendments, modifications or
supplements to the Plan, Plan Documents, the Sale Documents, and any such
ancillary documents shall be consistent in all material respects with the Plan
Term Sheet and, upon completion of the exhibits thereto, shall (i) otherwise be
in form and substance reasonably acceptable to the Plan Proponents, Aurelius and
Capital Group, and (ii) solely with respect to the Plan, the Disclosure
Statement, the Solicitation Materials, the Disclosure Statement Motion, the
Disclosure Statement Order, the Confirmation Order, any term sheet and/or
commitment letter for the issuance of the Bridge Loan and any operative
documents for the Bridge Loan, otherwise be in form and substance reasonably
acceptable to the Luxco Group and with respect to all other documents, be
subject to the consent of the Luxco Group not to be unreasonably withheld,
conditioned or delayed; provided, however, the Debtors shall consult with the
Luxco Group regarding the proposed exit financing and the negotiation of the
terms thereof and the final terms and conditions of such exit financing will be
subject to the consent of the Luxco Group, such consent not to be unreasonably
withheld, conditioned or delayed; provided, further, that if Capital Group or
Aurelius participates in the exit financing, such financing shall be on terms
and conditions reasonably acceptable to each of the Plan Proponents and each of
the Requisite Consenting Noteholders; provided, further, that (w) the foregoing
consent rights of Aurelius, Capital Group and the Luxco Group with respect to
(I) any amendments, restatements, modifications or refinancing of the CDB
Agreements (collectively, the “CDB Amendments”) shall only apply to CDB
Amendments entered into after December 18, 2014, including any amendments,
restatements, modifications or refinancings of any CDB Amendments entered into
prior to December 18, 2014, and (II) any amendments, restatements, modifications
or refinancing of the BdB Note or the Caixa Note (collectively, the “Brazil Bank
Amendments”) shall only apply to modifications to Brazil Bank Amendments made
after February 26, 2015, including any amendments, restatements, modifications
or refinancings of any the draft Brazil Bank Amendments dated February 13, 2015
that were delivered to the Requisite Consenting Noteholders prior to February
26, 2015, (x) notwithstanding the foregoing, the rights of the Committee with
respect to the CDB Amendments and the Brazil Bank Amendments shall be limited to
a right to consult with Company in connection therewith, (y) the consent rights
of the Committee and Requisite Consenting Noteholders with respect to the Sale
Order shall be limited to modifications of the Proposed Sale Order, and (z) the
Luxco Group shall not have any consent rights with respect to any economic
modifications to the terms of the Restructuring that do not affect the
recoveries, in terms of value and form of consideration, to be afforded to
holders of the Luxco Notes. Nothing contained in this section shall affect, in
any way, the requirements set forth herein for the amendment of this Agreement
and the Plan Term Sheet set forth in Section 10 hereof.

 

Section 2.        Exhibits Incorporated by Reference.

 

Each of the exhibits attached hereto, including, without limitation, the Plan
Term Sheet, is expressly incorporated herein and made part of this Agreement,
and all references to this Agreement, unless specified otherwise, shall include
the exhibits. In the event of any

 

5

 

  

inconsistency between this Agreement (without reference to the exhibits) and the
exhibits, this Agreement (without reference to the exhibits) shall govern.

 

Section 3.         Consenting Noteholders’ Commitments.

 

3.01.           Agreement to Support the Restructuring and Vote on the Plan.
Subject to the conditions contained in Section 3.03 hereof and as long as this
Agreement has not been terminated pursuant to the terms hereof, each Consenting
Noteholder agrees that it shall, subject to the receipt by such Consenting
Noteholder of the Disclosure Statement and other Solicitation Materials that are
subsequently approved by the Bankruptcy Court as complying with section 1126(b)
of the Bankruptcy Code (provided, however, that only the obligations set forth
in Sections 3.01(a) and 3.01(b) shall be conditioned on receipt of the
Disclosure Statement and other Solicitation Materials):

 

(a)        to the extent solicited, timely vote or cause or direct to be voted
all of its Claims (as defined in the Bankruptcy Code) in favor of the Plan by
delivering its duly executed and completed ballot or ballots accepting such Plan
on a timely basis following the commencement of the solicitation;

 

(b)        not change or withdraw (or cause or direct to be changed or
withdrawn) such vote;

 

(c)        not directly or indirectly object to, delay, impede or take any other
action to materially interfere with acceptance, confirmation, consummation, or
implementation of the Plan;

 

(d)        not directly or indirectly seek, solicit, encourage, formulate,
consent to, propose, file, support, negotiate, participate in, or vote for any
restructuring, workout, plan of reorganization or liquidation, proposal, offer,
dissolution, winding up, liquidation, reorganization, merger, consolidation,
business combination, joint venture, partnership, or sale of assets of or in
respect of the Company other than the Plan or the Sale Transaction;

 

(e)        not directly or indirectly take an action to direct the Indenture
Trustees (as applicable) to undertake any action that a Consenting Noteholder is
otherwise prohibited from undertaking pursuant to Sections ‎3.01(c) or (d)
hereof; provided, however, that to the extent a Consenting Noteholder chooses to
direct an Indenture Trustee to not undertake an action that a Consenting
Noteholder is otherwise prohibited from undertaking pursuant to Sections
‎3.01(c) and (d) hereof, such direction shall not be construed in any way as
requiring any Consenting Noteholder to provide an indemnity to the applicable
Indenture Trustee, or to incur or potentially incur any other liability in
connection with such direction;

 

(f)         not directly or indirectly object to, delay, impede or take any
other action to materially interfere with consummation of the Sale Transaction;
and

 

(g)        take any and all reasonably necessary and appropriate actions in
furtherance of the Restructuring and the transactions contemplated under the
Plan Term Sheet, the Plan, the Plan Documents and the Sale Documents.

 

6

 

  

Notwithstanding anything to the contrary in this Section ‎3.01, the vote of a
Consenting Noteholder shall be immediately revoked and deemed void ab initio
upon termination of this Agreement as to such Consenting Noteholder pursuant to
Section 7 hereof.

 

3.02.           Right to Appear and Participate. Nothing in Section ‎3.01 hereof
shall be deemed to limit any of the following rights of the Consenting
Noteholders, to the extent consistent with this Agreement:

 

(a)        to appear and participate as a party in interest in any matter to be
adjudicated in the Chapter 11 Cases so long as such appearance or participation
and the positions advocated in connection therewith are not inconsistent with
this Agreement, the Plan Term Sheet, or the terms of the Plan, and, other than
as a result of actions or omissions any such Consenting Noteholder takes or does
not take in good faith to enforce its rights under this Agreement, the Plan Term
Sheet, or the terms of the Plan, do not hinder, delay or prevent consummation of
the Plan;

 

(b)        to purchase, sell or enter into any transactions in connection with
the Claims or any other claims against or interests in the Debtors, subject to
the terms of Section ‎3.04 hereof; or

 

(c)        all rights under any applicable indenture, other loan document or
applicable law.

 

3.03.           Certain Conditions. The continuing obligations of each
Consenting Noteholder set forth in Section ‎3.01 hereof, following the
occurrence of the PSA Effective Date, are subject to the following conditions:

 

(a)        the Plan and Plan Documents, including the Sale Documents (other than
the Stalking Horse Purchase Agreement), shall (i) be in form and substance
reasonably acceptable to the Plan Proponents, Aurelius and Capital Group, and
(ii) solely with respect to the Plan, the Disclosure Statement, the Solicitation
Materials, the Disclosure Statement Motion, the Disclosure Statement Order, the
Confirmation Order, any term sheet and/or commitment letter for the issuance of
the Bridge Loan and any operative documents for the Bridge Loan, be in form and
substance reasonably acceptable to the Luxco Group and with respect to all other
documents, be subject to the consent of the Luxco Group not to be unreasonably
withheld, conditioned or delayed; provided, however, the Debtors shall consult
with the Luxco Group regarding the proposed exit financing and the negotiation
of the terms thereof and the final terms and conditions of such exit financing
will be subject to the consent of the Luxco Group, such consent not to be
unreasonably withheld, conditioned or delayed; provided, further, that if
Capital Group or Aurelius participates in the exit financing, such financing
shall be on terms and conditions reasonably acceptable to each of the Plan
Proponents and each of the Requisite Consenting Noteholders; provided, further,
that the foregoing consent rights of Aurelius, Capital Group and the Luxco Group
with respect to (A) the CDB Amendments shall only apply to CDB Amendments
entered into after December 18, 2014, including any amendments, restatements,
modifications or refinancings of any CDB Amendments entered into prior to
December 18, 2014 and (B) the Brazil Bank Amendments shall only apply to
modifications to Brazil Bank Amendments made after February 26, 2015, including
any amendments, restatements,

 

7

 

  

modifications or refinancings of the draft Brazil Bank Amendments dated February
13, 2015 that were delivered to the Requisite Consenting Noteholders on or prior
to February 26, 2015.

 

(b)        this Agreement shall have not been terminated in accordance with the
terms hereof.

 

3.04.           Transfer of Claims.

 

(a)        Except as expressly provided herein, this Agreement shall not in any
way restrict the right or ability of any Party to sell, use, assign, transfer or
otherwise dispose of (“Transfer”) any claims as such term is defined in section
101(5) of the Bankruptcy Code (each a “Claim” and, collectively, the “Claims”);
provided, however, that, for the period commencing as of the PSA Effective Date
until the termination of this Agreement pursuant to the terms hereof, no Party
shall Transfer any Claims, and any purported Transfer of Claims shall be null
and void ab initio, unless (a) the transferee is a Party, or (b) if the
transferee is not a Party, such transferee delivers to the Company (in any
manner permitted by Section 11.15 hereof) within three (3) business days of the
Transfer an executed joinder to this Agreement in the form attached hereto as
Exhibit 2 (a “Joinder Agreement”) pursuant to which such transferee shall have
assumed all obligations of the Party transferring such Claims and shall become a
Party; provided, further, that, if the transferor of the Claims is a Consenting
Noteholder, the transferee of such Claims shall also become a Consenting
Noteholder. The failure by a Party to comply with the Transfer procedure
described in the first proviso of the immediately preceding sentence (resulting
in such Transfer becoming null and void ab initio) shall not constitute a
material breach for purposes of Section 7.01(b) hereof. For the avoidance of
doubt, to the extent not already a Party to this Agreement, a transferee of
Claims under this Agreement shall only become a Party (or Consenting Noteholder,
to the extent applicable) to this Agreement with respect to the Claims that are
the subject of the Transfer. This Agreement shall in no way be construed to
preclude any Party from acquiring additional Claims; provided, however, that any
such additional Claims acquired by a Party shall automatically and immediately
upon acquisition by such Party be deemed subject to all of the terms of this
Agreement, whether or not notice of such acquisition is given to the Company,
and that, so long as this Agreement has not been terminated, such Party shall
vote (or cause to be voted) any such additional Claims in favor of the Plan in
accordance and consistent with Section ‎3.01(a) hereof.

 

(b)        Notwithstanding anything herein to the contrary, (A) any Consenting
Noteholder may transfer (by purchase, sale, assignment, participation or
otherwise) any right, title or interest in such Claims against the Debtors to an
entity that is acting in its capacity as a Qualified Marketmaker (as defined
below) without the requirement that the Qualified Marketmaker be or become a
Consenting Noteholder, provided that the Qualified Marketmaker subsequently
transfers (by purchase, sale, assignment, participation or otherwise) within
twenty (20) days of its receipt thereof the right, title or interest in such
Claims against the Debtors to a transferee that is a Consenting Noteholder or
becomes a Consenting Noteholder by executing a Joinder Agreement that is
delivered to the Debtors within such time period, and such Transfer shall be
null and void ab initio in the event the Qualified Marketmaker fails to
subsequently transfer such Claims to a transferee that is or becomes a
Consenting Noteholder by executing a Joinder Agreement and (B) to the extent
that a Consenting Noteholder is acting in its capacity as a Qualified
Marketmaker, it may transfer (by purchase, sale, assignment,

 

8

 

  

participation or otherwise) any right, title or interest in Claims against the
Debtors that the Qualified Marketmaker acquires from a holder of the Claims who
is not a Consenting Noteholder without the requirement that the transferee of
such Claims be or become a Consenting Noteholder.

 

For these purposes, a “Qualified Marketmaker” means an entity that (A) holds
itself out to the market as standing ready in the ordinary course of its
business to purchase from customers and sell to customers claims against the
Debtors (including debt securities or other debt) or enter with customers into
long and short positions in claims against the Debtors (including debt
securities or other debt), in its capacity as a dealer or market maker in such
claims against the Debtors, and (B) is in fact regularly in the business of
making a market in claims against issuers or borrowers (including debt
securities or other debt).

 

Section 4.          Company’s and Plan Proponents’ Commitments.

 

4.01.           Company’s Commitments. Subject to the Company’s fiduciary duties
under applicable law and Section ‎11.01 hereof and for so long as this Agreement
has not been terminated in accordance with the terms hereof, the Company agrees
to use its commercially reasonable efforts to:

 

(a)        subject to its obligations under the Stalking Horse Purchase
Agreement or Purchase Agreement (as applicable), operate its business in the
ordinary course, including, but not limited to, maintaining its accounting
methods, using its commercially reasonable efforts to preserve its assets and
its business relationships, continuing to operate its billing and collection
procedures, and maintaining its business records in accordance with its past
practices;

 

(b)        seek entry by the Bankruptcy Court of the Sale Order, and afford
reasonable opportunity to review and comment on modifications to the Proposed
Sale Order to the respective legal advisors for the Committee and the Consenting
Noteholders in advance of the final submission of such order;

 

(c)        conduct the auction in accordance with the Bidding Procedures;

 

(d)        consummate the Sale Transaction and obtain approval of the Sale
Order, including in accordance with the Bidding Procedures;

 

(e)        take any and all actions that the Company determines to be reasonably
necessary to consummate the Sale Transaction;

 

(f)         assist the Purchaser, as reasonably necessary, in obtaining any and
all, and obtain its own (if any), required regulatory approvals and material
third-party approvals for the Sale Transaction;

 

(g)        consummate the Sale Transaction in a tax-efficient manner;

 

(h)        prepare and file a motion seeking an order from the Bankruptcy Court
authorizing the Debtors’ entry into this Agreement (the “PSA Motion” and, such
order

 

9

 

  

approving the Debtors’ entry into this Agreement, the “PSA Order”), and afford
reasonable opportunity to comment and review to the respective legal advisors
for the Committee and the Consenting Parties in advance of the filing of the PSA
Motion;

 

(i)         timely file, and provide the Committee and the Consenting
Noteholders with a draft of such objection at least two (2) business days prior
to filing, a formal objection to any motion filed with the Bankruptcy Court by a
third party seeking the entry of an order (i) converting the Chapter 11 Cases to
cases under chapter 7 of the Bankruptcy Code, (ii) dismissing the Chapter 11
Cases; (iii) modifying or terminating the Debtors’ exclusive right to file
and/or solicit acceptances of a plan of reorganization; (iv) directing the
appointment of a trustee pursuant to section 1104 of the Bankruptcy Code; or (v)
directing the appointment of an examiner pursuant to section 1104 of the
Bankruptcy Code, the appointment of which has not been consented to by the
Committee, each of the Requisite Consenting Noteholders;

 

(j)         pay the reasonable and documented fees and expenses of (i) Akin Gump
Strauss Hauer & Feld LLP (“Akin”), (ii) Paul, Weiss, Rifkind, Wharton & Garrison
LLP (“Paul Weiss”), (iii) Blackstone Advisory Partners, L.P. (“Blackstone”),
(iv) Houlihan Lokey Capital, Inc. (“HL”), (v) Robbins, Russell, Englert, Orseck,
Untereiner & Sauber LLP (“Robbins Russell”), (vi) Kirkland & Ellis LLP
(“Kirkland” and, together with Akin and Paul Weiss, “RCN Counsel”) and (vii)
Millstein & Co. (“Millstein”) in their respective capacity as counsel or
financial advisor to one or more of the Requisite Consenting Noteholders,
incurred prior to the effective date of the Plan (the “Plan Effective Date”) in
connection with the Debtors’ restructuring, including restructuring, completion
or transaction fees provided for or acknowledged in the engagement letters for
Blackstone and HL (and, in the case of HL and Millstein, as such engagement
letter has been amended), in full in cash; provided that the reasonable and
documented fees and expenses payable by the Debtors of (v) Robbins Russell shall
not exceed $150,000, (w) Kirkland shall not exceed $4,500,000, (x) Millstein
shall not exceed $4,000,000, (y) Blackstone, only with respect to its
restructuring and discretionary fees, shall not exceed $3,000,000, and (z) HL,
only with respect to its restructuring fee, shall not exceed $7,000,000;

 

(k)        not request entry of a Sell-Down Order as such term is defined in the
Final Order (I) Establishing Notice and Objection Procedures for Transfers of
Equity Securities, (II) Establishing a Record Date for Notice and Sell-Down
Procedures for Trading in Claims Against the Debtors’ Estates and (III) Granting
Related Relief [Docket No. 138] without the consent of the Committee and each of
the Requisite Consenting Noteholders; and

 

(l)         if the Debtors know or should know of a breach by any Debtor in any
respect of the obligations, representations, warranties or covenants of the
Debtors set forth in this Agreement, furnish prompt written notice (and in any
event within three (3) business days of such actual knowledge) to the Consenting
Noteholders.

 

4.02.           Plan Proponents’ Commitments. Subject to each of the Plan
Proponents’ respective fiduciary duties under applicable law and Sections ‎11.01
and 11.02 hereof and for so long as this Agreement has not been terminated in
accordance with the terms hereof, each of the Plan Proponents agrees to use its
commercially reasonable efforts to:

 

10

 

  

(a)        prepare the Plan Documents and any related documents, and distribute
such documents concurrently to the Consenting Noteholders, and afford reasonable
opportunity to comment and review to the respective legal and financial advisors
for the Consenting Noteholders in advance of any filing thereof;

 

(b)        support and complete the Restructuring and all transactions
contemplated under the Plan Term Sheet, the Plan and the Plan Documents;

 

(c)        take any and all necessary and appropriate actions in furtherance of
the Restructuring and the transactions contemplated under the Plan Term Sheet,
the Plan and the Plan Documents, including, without limitation, taking any and
all actions necessary to consummate the Restructuring in any applicable
jurisdictions other than the United States;

 

(d)        complete the Restructuring and all transactions contemplated under
the Plan Term Sheet, the Plan and the Plan Documents within the applicable
timeframes provided therefor in this Agreement; and

 

(e)        take no actions inconsistent with this Agreement or the Plan Term
Sheet, or that would delay or impede the solicitation, confirmation or
consummation of the Plan, including the soliciting or causing or allowing any of
their agents or representatives to solicit any agreements relating to any
chapter 11 plan or restructuring transaction other than the Plan (an
“Alternative Transaction”); provided, however, that the Sale Transaction or the
Debtors’ solicitation of interest in, and the negotiation of one or more
agreements relating to, a sale of the Debtors’ or their subsidiaries’ assets,
including the marketing and solicitation of bids for the sale any of their
assets pursuant to section 363 of the Bankruptcy Code as contemplated by the
Plan Term Sheet, and/or negotiation and consummation of amendments or a
restructuring of indebtedness owed by its non-Debtor affiliates, in each case,
shall not itself constitute an Alternative Transaction.

 

Section 5.          Mutual Representations, Warranties, and Covenants. Each of
the Parties individually represents, warrants, and covenants to each other
Party, as of the date of this Agreement (or, with respect to a transferee, the
date of such Transfer), as follows (each of which is a continuing
representation, warranty, and covenant):

 

5.01.           Existence; Enforceability. It is validly existing and in good
standing under the laws of the state of its organization, and this Agreement is
the legally valid and binding obligation of such Party, enforceable against it
in accordance with its terms.

 

5.02.           No Violation. The execution, delivery and performance by such
Party of this Agreement does not and shall not (i) violate (a) any provision of
law, rule or regulation applicable to it or any of its subsidiaries, as
applicable, or (b) its charter or bylaws (or other similar governing documents)
or those of any of its subsidiaries, as applicable, or (ii) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under, any material contractual obligation to which it or any of its
subsidiaries, as applicable, is a party.

 

5.03.           No Consent or Approval. Except as expressly provided in this
Agreement, no consent or approval is required by any other person or entity in
order for it to carry out the transactions contemplated by, and perform the
respective obligations under, this Agreement.

 

11

 

  

5.04.           Power and Authority. It has all requisite corporate,
partnership, limited liability company or similar authority to execute this
Agreement and carry out the transactions contemplated hereby and perform its
obligations contemplated hereunder, and the execution and delivery of this
Agreement and the performance of such Party’s obligations hereunder have been
duly authorized by all necessary corporate, partnership, limited liability
company or other similar action on its part.

 

5.05.           Consenting Noteholder Representations. Each Consenting
Noteholder individually represents, warrants, and covenants to each other Party
that the following statements are true, correct, and complete as of the date of
this Agreement (or, with respect to a transferee, the date of such Transfer)
(each of which is a continuing representation, warranty, and covenant):

 

(a)        it (i) is either (a) the sole beneficial owner of the principal
amount of Claims set forth below its signature hereto, or (b) has sole
investment or voting discretion with respect to the principal amount of Claims
set forth below its signature hereto and has the power and authority to bind the
beneficial owner(s) of such Claims to the terms of this Agreement, (ii) has full
power and authority to act on behalf of, vote and consent to matters concerning
such Claims and to dispose of, exchange, assign, and transfer such Claims and
(iii) holds no other Claims;

 

(b)        other than pursuant to this Agreement, its Claims are free and clear
of any pledge, lien, security interest, charge, claim, equity, option, proxy,
voting restriction, right of first refusal, or other limitation on disposition
or encumbrance of any kind that would adversely affect in any way such
Consenting Noteholder’s performance of its obligations contained in this
Agreement at the time such obligations are required to be performed;

 

(c)        it (i) has such knowledge and experience in financial and business
matters of this type that it is capable of evaluating the merits and risks of
entering into this Agreement and of making an informed investment decision, and
has conducted an independent review and analysis of the business and affairs of
the Company that it considers sufficient and reasonable for purposes of entering
into this Agreement and (ii) is an “accredited investor” (as defined by Rule 501
of the Securities Act of 1933, as amended); and

 

(d)        it has made no prior assignment, sale, participation, grant,
conveyance, pledge, or other Transfer of, and has not entered into any other
agreement to assign, sell, participate, grant, convey, pledge, or otherwise
Transfer, in whole or in part, any portion of its right, title, or interests in
any of the Claims that are inconsistent or conflict with representations and
warranties of such Consenting Party herein or that would render it otherwise
unable to comply with this Agreement and perform its obligations hereunder,
either generally or with respect to any specific Claims.

 

Section 6.          No Waiver of Participation and Reservation of Rights and
Ratification of Liability. This Agreement and the Plan Term Sheet evidence a
proposed settlement of disputes among the Parties. Except as expressly provided
in this Agreement, nothing herein is intended to, or does, in any manner waive,
limit, impair, or restrict any right or ability of each of the Parties to
protect and preserve its rights, remedies and interests.  Without limiting the
foregoing sentence in any way, if the transactions contemplated by this
Agreement

 

12

 

  

or otherwise set forth in the Plan are not consummated, or if this Agreement is
terminated for any reason (other than pursuant to Section 7.02 hereof), each of
the Parties fully reserves any and all of its rights, remedies, and interests.
Pursuant to Federal Rule of Evidence 408 and any other applicable rules of
evidence, this Agreement, the Term Sheet and all negotiations relating hereto
shall not be admissible into evidence in any action, case, or proceeding other
than an action, case or proceeding to enforce its terms.

 

Section 7.           Termination Events.

 

7.01.           Termination Events. This Agreement may be terminated by (i) the
mutual consent of the Plan Proponents and each of the Requisite Consenting
Noteholders or (ii) either of the Plan Proponents, or any of the Requisite
Consenting Noteholders upon two (2) business days prior written notice delivered
to the other Parties upon the occurrence of any of the following events (each a
“Termination Event”); provided, however, that this Agreement may be terminated
solely (i) by the Committee or any of the Requisite Consenting Noteholders upon
the occurrence of the Termination Events set forth in clauses (a), (e), (f) and
(i)-(p) below and (ii) by any of the Requisite Consenting Noteholders upon the
occurrence of the Termination Event set forth in clause (g) below:

 

(a)        the public announcement by the Company of its intention not to pursue
the Restructuring or the Sale Transaction, or the Company’s acceptance of an
Alternative Transaction;

 

(b)        following the delivery of written notice thereof by a non-breaching
Party, the occurrence of a material breach by any of the Parties of any of its
obligations, representations, warranties, covenants or commitments set forth in
this Agreement that is either unable to be cured or is not cured within five (5)
business days following the delivery of such notice;

 

(c)        the issuance by any court of competent jurisdiction or other
competent governmental or regulatory authority of an order making illegal or
otherwise restricting, preventing or prohibiting the Restructuring or the Sale
Transaction or causing a material adverse effect on the economics terms of the
Restructuring or the Sale Transaction, taken as a whole, in each case, in a
manner that cannot reasonably be remedied by the Company;

 

(d)        the appointment in the Bankruptcy Cases of a trustee or receiver (but
not the Independent Manager), the conversion of the Bankruptcy Cases to cases
under chapter 7 of the Bankruptcy Code, or the dismissal of the Bankruptcy Cases
by order of the Bankruptcy Court;

 

(e)        the Debtors’ entry into any postpetition financing agreement in form
and substance not reasonably acceptable to the Committee and each of the
Requisite Consenting Noteholders;

 

(f)         the Debtors’ entry into any exit financing agreement in form and
substance not reasonably acceptable to the Committee, Capital Group and
Aurelius, and subject to the consent of the Luxco Group not to be unreasonably
withheld, conditioned or delayed; provided, however, the Debtors shall consult
with the Luxco Group regarding the proposed exit

 

13

 

  

financing and the negotiation of the terms thereof and the final terms and
conditions of such exit financing will be subject to the consent of the Luxco
Group, such consent not to be unreasonably withheld, conditioned or delayed;
provided, further, that if Capital Group or Aurelius participates in the exit
financing, such financing shall be on terms and conditions reasonably acceptable
to each of the Plan Proponents and each of the Requisite Consenting Noteholders;

 

(g)        (i) any modification of the draft Brazil Bank Amendments dated
February 13, 2015 delivered to the Requisite Consenting Noteholders on or before
February 26, 2015, (ii) any CDB Amendments entered into after December 18, 2014
(including any amendments, restatements, modifications or refinancings of any
CDB Amendments entered into prior to December 18, 2014), and (iii) the entry
into any other agreement relating to the financing of the Debtors’ operating
subsidiaries, in each case, that is in form and substance not reasonably
acceptable to Aurelius and Capital Group, and subject to the consent of the
Luxco Group not to be unreasonably withheld, conditioned or delayed;

 

(h)        the entry by the Bankruptcy Court of an order terminating the
Debtors’ exclusive right to file a plan of reorganization pursuant to Bankruptcy
Code section 1121;

 

(i)         the failure of the Debtors to have sought, in connection with their
motion for approval of postpetition financing, authority to pay in full in cash
the reasonable fees and expenses of each RCN Counsel (A) incurred through the
date of the order approving such motion (the “DIP Financing Order”), with such
payment to be made to Akin and Kirkland expeditiously after entry of the DIP
Financing Order and receipt of the relevant invoices for such fees and expenses
and to Paul Weiss on the Effective Date following the receipt of invoices for
such fees and expenses, and (B) incurred from the date of the DIP Financing
Order through the Effective Date, with such payment to be made to each RCN
Counsel on the Effective Date, in each case, subject to the limitations set
forth in Section ‎4.01(j) hereof;

 

(j)         the failure of the Plan Proponents to have filed the Disclosure
Statement, the Plan, the motion to approve the Disclosure Statement and the PSA
Motion with the Bankruptcy Court by March 13, 2015;

 

(k)        the failure of the Bankruptcy Court to have entered an order
approving the Disclosure Statement by April 20, 2015;

 

(l)         the failure of the Bankruptcy Court to have entered the Sale Order
by March 24, 2015;

 

(m)       the failure to have consummated the Sale Transaction by September 30,
2015;

 

(n)        the failure of the Bankruptcy Court to have commenced a hearing on
the confirmation of the Plan on or before June 3, 2015;

 

(o)        the failure of the Bankruptcy Court to have entered the Confirmation
Order and the PSA Order on or before June 12, 2015;

 

(p)        the failure of the Plan Effective Date to have occurred by June 26,
2015 unless the only remaining conditions to the consummation of the Sale
Transaction are the

 

14

 

  

receipt of all governmental approvals for the Sale Transaction and the
completion of deliveries that are required to be made at the closing of the Sale
Transaction by the respective parties to the Purchase Agreement;

 

(q)        the amendment or modification of any of the Sale Documents, the Plan
or Disclosure Statement in a manner that is materially adverse to any of the
Plan Proponents or any of the Requisite Consenting Noteholders and is not
otherwise reasonably acceptable to each of the Plan Proponents and each of the
Requisite Consenting Noteholders;

 

(r)        any of the orders approving this Agreement, the Sale Transaction
(including the Bidding Procedures Order and the Sale Order), the Disclosure
Statement, or the Confirmation Order is reversed, stayed, dismissed, vacated,
reconsidered or is materially modified or materially amended after entry in a
manner that is not reasonably acceptable to any of the Plan Proponents and each
of the Required Consenting Noteholders; or

 

(s)        the determination by any of the Company’s board of directors that (i)
proceeding with the transactions contemplated by this Agreement would be
inconsistent with the continued exercise of its fiduciary duties, or (ii) having
received a proposal or offer for an Alternative Transaction, that such
Alternative Transaction is likely to be more favorable than the Plan and that
continued support of the Plan pursuant to this Agreement would be inconsistent
with its fiduciary obligations.

 

The Committee may withdraw from and no longer remain bound by this Agreement, it
being understood that the Agreement shall remain binding among the remaining
Parties, in the event the Committee determines that proceeding with the
transactions contemplated by this Agreement would be inconsistent with the
continued exercise of its fiduciary duties.

 

No Party may terminate this Agreement if such Party failed to perform or comply
in any material respect with the terms and conditions of this Agreement, with
such failure to perform or comply causing, or resulting in, the occurrence of
one or more termination events specified herein. Nothing in this Section 7 shall
relieve any Party of liability for any breach or non-performance of this
Agreement occurring prior to the Termination Date.

 

The date on which this Agreement is terminated in accordance with the provisions
of this Section 7 shall be referred to as the “Termination Date”. On the
Termination Date, the provisions of this Agreement and the Plan Term Sheet shall
terminate, except as otherwise provided in this Agreement, unless, within three
(3) business days of such Termination Date, the Plan Proponents and each of the
Requisite Consenting Noteholders waive, in writing, the occurrence of the
Termination Event giving rise to the occurrence of such Termination Date.

 

For the avoidance of doubt, each of the Parties hereby waives any requirement
under section 362 of the Bankruptcy Code to lift the automatic stay thereunder
for purposes of providing notice under this Agreement (and agrees not to object
to any non-breaching Party seeking, if necessary, to lift such automatic stay in
connection with the provision of any such notice); provided, however, that
nothing in this paragraph shall prejudice any Party’s rights to argue that the
termination was not proper under the terms of this Agreement.

 

15

 

  

7.02.           Termination Upon Plan Effective Date. This Agreement shall
terminate automatically without further required action or notice upon the Plan
Effective Date.

 

Section 8.          Cooperation and Support. The Parties shall cooperate with
each other in good faith and shall coordinate their activities (to the extent
practicable) in respect of all matters concerning the implementation and
consummation of the Restructuring. Furthermore, subject to the terms of this
Agreement, each of the Parties shall execute and deliver any other agreements or
instruments, seek regulatory approvals and take other similar actions outside of
the Bankruptcy Cases as may be reasonably appropriate or necessary, from time to
time, to carry out the purposes and intent of this Agreement or to effectuate
the solicitation of the Plan, the Plan and/or the Restructuring, as applicable,
and shall refrain from taking any action that would frustrate the purposes and
intent of this Agreement. Furthermore, the Committee’s obligations set forth in
Section 4.02 hereof with respect to actions that, as a legal matter, can only be
performed by the Debtors are subject to the Debtors’ reasonable cooperation and
performance in connection therewith.

 

Section 9.          Effectiveness. This Agreement shall become effective (A)
with respect to the Consenting Noteholders and the Committee, on the date on
which (i) Aurelius, (ii) Capital Group, (iii) each member of the Luxco Group,
and (iv) the Committee deliver to the other Parties duly executed counterpart
signature pages to this Agreement (such date, the “PSA Effective Date”) and (B)
with respect to the Company, on the date the Bankruptcy Court enters an order
approving the Debtors’ entry into this Agreement. Upon the PSA Effective Date,
the Plan Term Sheet shall be deemed effective for the purposes of this Agreement
and thereafter the terms and conditions therein may only be amended, modified,
waived or otherwise supplemented as set forth in Section 10 hereof.

 

Section 10.        Amendments. This Agreement, the Plan Term Sheet, any exhibits
attached thereto, and the Plan may not be modified, amended, or supplemented
without the prior written consent of (i) each of the Plan Proponents and (ii)
each of the Requisite Consenting Noteholders; provided that the Luxco Group
shall not have any consent rights with respect to any economic modifications to
the terms of the Restructuring that do not affect the recoveries, in terms of
value and form of consideration, to be afforded to holders of the Luxco Notes.

 

Section 11.        Miscellaneous.

 

11.01.         Company Fiduciary Duties. Notwithstanding anything to the
contrary in this Agreement, (i) nothing in this Agreement shall require the
Company or its subsidiaries or affiliates or any of its or their respective
directors or officers (in such person’s capacity as a director or officer) to
take any action, or to refrain from taking any action, to the extent that taking
such action or refraining from taking such action would be inconsistent with, or
cause such party to breach, such party’s fiduciary obligations under applicable
law, and (ii) the Debtors and each of their boards of directors shall be
entitled to take any action in connection with the Sale Transaction and continue
to market and solicit bids for the sale any of their assets pursuant to section
363 of the Bankruptcy Code in the interest of maximizing the value of the
Debtors’ estates, consistent with their fiduciary obligations.

 

16

 

  

11.02.         Committee Fiduciary Duties; Status of Committee Members.
Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall require the Committee or its members (in such member’s capacity
as a Committee member) to take any action, or to refrain from taking any action,
to the extent that taking such action or refraining from taking such action
would be inconsistent with, or cause such party to breach, such party’s
fiduciary obligations under the Bankruptcy Code and applicable law. For the
avoidance of doubt, the obligations of the Committee under this Agreement shall
be binding on the Committee itself, and nothing set forth in this Agreement
shall be construed to bind any individual member of the Committee in its
individual capacity, unless such member has separately executed this Agreement
or a Joinder Agreement in its individual capacity.

 

11.03.         Complete Agreement. This Agreement, together with all exhibits
and schedules attached hereto, is the entire agreement between the Parties with
respect to the subject matter hereof and supersedes all prior agreements, oral
or written, between the Parties with respect thereto. No claim of waiver,
modification, consent or acquiescence with respect to any provision of this
Agreement shall be made against any Party, except on the basis of a written
instrument executed by or on behalf of such Party.

 

11.04.         Parties. This Agreement shall be binding upon, and inure to the
benefit of, the Parties.  No rights or obligations of any Party under this
Agreement may be assigned or transferred to any other person or entity except as
provided in Section ‎3.04 hereof.  Subject to Section 9 hereof, nothing in this
Agreement, express or implied, shall give to any person or entity, other than
the Parties, any benefit or any legal or equitable right, remedy or claim under
this Agreement.

 

11.05.         Headings. The headings of all sections of this Agreement are
solely for the convenience of reference and are not a part of and are not
intended to govern, limit or aid in the construction or interpretation of any
term or provision hereof.

 

11.06.         GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM;
WAIVER OF TRIAL BY JURY. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF. Each Party hereto agrees that it shall bring any action or
proceeding in respect of any claim arising out of or related to this Agreement
or the transactions contained in or contemplated by this Agreement, to the
extent possible, in the Bankruptcy Court, and, solely in connection with claims
arising under this Agreement or the transactions that are the subject of this
Agreement, (i) irrevocably submits to the exclusive jurisdiction of the
Bankruptcy Court, (ii) waives any objection to laying venue in any such action
or proceeding in the Bankruptcy Court and (iii) waives any objection that the
Bankruptcy Court is an inconvenient forum or does not have jurisdiction over any
party hereto. Each party hereto irrevocably waives any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

11.07.         Specific Performance. It is understood and agreed by the Parties
that money damages would be an insufficient remedy for any breach of this
Agreement by any Party

 

17

 

  

and a non-breaching Party may be entitled to seek specific performance and
injunctive or other equitable relief as a remedy of any such breach, including,
without limitation, an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder; provided, however, that each Party agrees to waive any requirement
for the securing or posting of a bond in connection with such remedy.

 

11.08.         Execution of Agreement. This Agreement may be executed and
delivered (by facsimile, by electronic mail in portable document format (.pdf)
or otherwise) in any number of counterparts, each of which, when executed and
delivered, shall be deemed an original, and all of which together shall
constitute the same agreement.  Each individual executing this Agreement on
behalf of a Party has been duly authorized and empowered to execute and deliver
this Agreement on behalf of said Party.

 

11.09.         Interpretation. This Agreement is the product of negotiations
between the Plan Proponents and the Consenting Noteholders, and, in the
enforcement or interpretation hereof, is to be interpreted in a neutral manner
to effect the intent of the Parties hereto, and any presumption with regard to
interpretation for or against any Party by reason of that Party having drafted
or caused to be drafted this Agreement, or any portion hereof, shall not be
effective in regard to the interpretation hereof.

 

11.10.         Successors and Assigns; Severability. This Agreement is intended
to bind and inure to the benefit of the Parties and their respective successors,
assigns, heirs, executors, administrators and representatives, other than a
trustee or similar representative appointed in a bankruptcy case; provided that
nothing contained in this Section 11.10 shall be deemed to permit sales,
assignments, or other Transfers or other claims against or interests in the
Company other than in accordance with this Agreement.  The agreements,
representations and obligations of the Consenting Noteholders under this
Agreement are, in all respects, several and not joint. If any provision of this
Agreement, or the application of any such provision to any person or
circumstance, shall be held invalid or unenforceable in whole or in part, such
invalidity or unenforceability shall attach only to such provision or part
thereof and the remaining part of such provision hereof and this Agreement shall
continue in full force and effect.

 

11.11.         Representation by Counsel. Each Party hereto acknowledges that it
has been represented by counsel (or had the opportunity to and waived its right
to do so) in connection with this Agreement and the transactions contemplated by
this Agreement. Accordingly, any rule of law or any legal decision that would
provide any Party hereto with a defense to the enforcement of the terms of this
Agreement against such Party based upon lack of legal counsel shall have no
application and is expressly waived.

 

11.12.         Survival. Notwithstanding the termination of this Agreement, the
agreements and obligations of the Parties in this Section 11 and in Sections 6
and 12 hereof shall survive such termination and shall continue in full force
and effect for the benefit of the Parties in accordance with the terms hereof.

 

11.13.         Independent Due Diligence and Decision-Making. Each Consenting
Party hereby confirms that its decision to execute this Agreement has been based
upon its independent

 

18

 

  

investigation of the operations, businesses, financial and other conditions and
prospects of the Company.

 

11.14.         Relationship Among Parties. It is understood and agreed that no
Consenting Party has any duty of trust or confidence in any form with any other
Consenting Party, and, except as provided in this Agreement, there are no
agreements, commitments or undertakings among or between them. In this regard,
it is understood and agreed that any Consenting Party may trade in the Claims or
other debt or equity securities of the Company without the consent of the
Company, as the case may be, or any other Consenting Party, subject to
applicable securities laws and the terms of this Agreement; provided, further,
that no Consenting Party shall have any responsibility for any such trading by
any other entity by virtue of this Agreement. No prior history, pattern or
practice of sharing confidences among or between the Consenting Noteholders
shall in any way affect or negate this understanding and agreement.

 

11.15.         Notices. All notices hereunder shall be deemed given if in
writing and delivered, if sent by facsimile, electronic mail, courier or by
registered or certified mail (return receipt requested) to the following
addresses and facsimile numbers (or at such other addresses or facsimile numbers
as shall be specified by like notice):

 

(a) if to the Company, to:

 

NII Holdings, Inc.

1875 Explorer Street, Suite 800

Reston, Virginia 20190

Attention: Gary D. Begeman, Executive Vice President and General Counsel

Fax No.: 703-390-7170

Email: gary.begeman@nii.com

 

with copies to:

 

Jones Day

222 East 41st Street

New York, New York 10017

Fax No.: 212-755-7306

Attention: Scott J. Greenberg and Michael J. Cohen

Email: sgreenberg@jonesday.com and mcohen@jonesday.com

 

(b)        if to a Consenting Noteholder or a transferee thereof, to the
addresses, electronic mail addresses or facsimile numbers set forth below
following the Consenting Noteholder’s signature (or as directed by any
transferee thereof), as the case may be, with copies to any counsel designated
by such Consenting Noteholder, including as follows:

 

in respect of Capital Group:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019

Fax No. 212-373-3000

Attention: Andrew N. Rosenberg and Elizabeth R. McColm

Email: arosenberg@paulweiss.com and emccolm@paulweiss.com

 

19

 

  

in respect of Aurelius:

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

Bank of America Tower

New York, New York 10036

Fax No. 212-872-1002

Attention: Daniel H. Golden, David H. Botter and Brad M. Kahn

Email: dgolden@akingump.com, dbotter@akingump.com, and bkahn@akingump.com

 

in respect of the Luxco Group:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Fax No. 212-446-4900

Attention: Paul M. Basta, Christopher Marcus and Cristine Pirro

Email: pbasta@kirkland.com, cmarcus@kirkland.com; cpirro@kirkland.com

 

and

 

(c)  if to the Committee, to:

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Fax No.: 212-715-8100

Attention: Kenneth H. Eckstein and Stephen D. Zide

Email: keckstein@kramerlevin.com and szide@kramerlevin.com

 

Any notice given by delivery, mail or courier shall be effective when received. 
Any notice given by facsimile shall be effective upon oral or machine
confirmation of successful transmission. Any notice given by electronic mail
shall be effective upon delivery.

 

11.16.         Third Party Beneficiaries. Unless expressly stated herein, this
Agreement shall be solely for the benefit of the Parties and no other person or
entity shall be a third party beneficiary hereof.

 

11.17.         No Solicitation. This Agreement is not and shall not be deemed to
be a solicitation for votes to accept or reject the Plan. The votes of the
holders of Claims against the Company will not be solicited until such holders
who are entitled to vote on the Plan have received the Disclosure Statement and
related ballot, the Plan, and other required solicitation materials. In
addition, this Agreement does not constitute an offer to issue or sell
securities to any person, or the solicitation of an offer to acquire or buy
securities, in any jurisdiction where such offer or solicitation would be
unlawful.

 

Section 12.        Public Disclosure. The Consenting Noteholders and the
Committee hereby consent to the disclosure of the execution and contents of this
Agreement by the Plan Proponents in the Plan, Disclosure Statement, the other
Plan Documents, and any filings by the Company with the Bankruptcy Court or the
Securities and Exchange Commission (the “SEC”) or

 

20

 

  

as required by law or regulation; provided, however, that, except as required by
law or any rule or regulation of any securities exchange or any governmental
agency, each of the Plan Proponents shall not, without the applicable Consenting
Noteholder’s prior consent (which shall not be unreasonably withheld, delayed or
conditioned), (i) except insofar such name appears in the body of this Agreement
and in the Plan Term Sheet, use the name of any Consenting Noteholder or its
controlled affiliates, officers, directors, managers, stockholders, members,
employees, partners, representatives and agents in any press release or filing
with the SEC or the Bankruptcy Court or (ii) disclose the holdings of Notes of
any Consenting Noteholder to any person; provided that the Plan Proponents shall
be permitted to disclose at any time the aggregate principal amount of, and
aggregate percentage of, Capco Notes, Luxco Notes, any series of Notes, or the
Notes beneficially owned by the Consenting Noteholders collectively (or by funds
or accounts advised or managed by Consenting Noteholders).

 

[Signature pages follow.]

 

21

 

  

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

  NII HOLDINGS, INC.       By: /s/ Gary D. Begeman   Name: Gary D. Begeman  
Title: Executive Vice President and General     Counsel       NII CAPITAL CORP.
      By: /s/ Gary D. Begeman   Name: Gary D. Begeman   Title: Vice President &
Secretary       NII FUNDING CORP.       By: /s/ Gary D. Begeman   Name: Gary D.
Begeman   Title: Vice President & Secretary       NII AVIATION, INC.       By:
/s/ Gary D. Begeman   Name: Gary D. Begeman   Title: Vice President & Secretary

 

[Signature Page to Plan Support Agreement]

 

 

 

  

  NII GLOBAL HOLDINGS, INC.         By: /s/ Gary D. Begeman   Name: Gary D.
Begeman   Title: Vice President & Secretary

 

  NEXTEL INTERNATIONAL (SERVICES), LTD.         By: /s/ Gary D. Begeman   Name:
Gary D. Begeman   Title: Vice President & Secretary

  

  NII INTERNATIONAL TELECOM S.C.A.,     represented by its Sole Manager,   NII
INTERNATIONAL HOLDINGS S.À R.L.         By: /s/ Shana C. Smith   Name:    Shana
C. Smith   Title: Class B Manager

 

  NEXTEL INTERNATIONAL SERVICES   S.À R.L.         By: /s/ Shana C. Smith  
Name: Shana C. Smith   Title: Class B Manager

 

[Signature Page to Plan Support Agreement]

 

 

 

  

  NII INTERNATIONAL HOLDINGS S.À R.L.         By: /s/ Shana C. Smith   Name:
Shana C. Smith   Title: Class B Manager

 

  McCAW INTERNATIONAL (BRAZIL), LLC         By: NII INTERNATIONAL MOBILE    
S.À R.L.,     its Sole Member         By: /s/ Shana C. Smith   Name: Shana C.
Smith   Title: Class B Manager

 

  AIRFONE HOLDINGS, LLC         By: McCaw International (Brazil), LLC,     its
Sole Member         By: NII INTERNATIONAL MOBILE     S.À R.L. its Sole Member  
      By: /s/ Shana C. Smith   Name:  Shana C. Smith   Title:  Class B Manager

 

  NII MERCOSUR, LLC       By: NII International Telecom S.C.A.,     its Sole
Member         By: NII INTERNATIONAL HOLDINGS     S.À R.L., its Sole Manager    
    By:  /s/ Shana C. Smith   Name: Shana C. Smith   Title: Class B Manager

 

[Signature Page to Plan Support Agreement]

 

 

 

 

  NIU HOLDINGS LLC         By: /s/ Shana C. Smith   Name: Shana C. Smith  
Title: Manager

 

[Signature Page to Plan Support Agreement]

 

 

 

  

  ACP MASTER, LTD         By: Aurelius Capital Management, LP,
solely as manager and not in its
individual capacity

 

  By: /s/ Dan Gropper   Name:   Dan Gropper   Title: Managing Director

 

  AURELIUS CAPITAL MASTER, LTD         By: Aurelius Capital Management, LP,
solely as manager and not in its
individual capacity

 

  By: /s/ Dan Gropper   Name:   Dan Gropper   Title: Managing Director

 

  AURELIUS CONVERGENCE MASTER, LTD         By:

Aurelius Capital Management, LP,
solely as manager and not in its
individual capacity

 

  By: /s/ Dan Gropper   Name:   Dan Gropper   Title: Managing Director

 

[Signature Page to Plan Support Agreement]

 

 

 

  

  AURELIUS INVESTMENT, LLC         By: Aurelius Capital Management, LP,
solely as manager and not in its
individual capacity

 

  By: /s/ Dan Gropper   Name:   Dan Gropper   Title: Managing Director

 

[Signature Page to Plan Support Agreement]

 

 

 

  

  BENEFIT STREET PARTNERS, LLC         By:     /s/ Alexander McMillan   Name:  
Alexander McMillan   Title:   Chief Compliance Officer

 

  CREDIT SUISSE SECURITIES (USA) LLC         By:     /s/ Robert Healey   Name:  
Robert Healey   Title:   Authorized Signatory

 



  CSS, LLC         By:     /s/ Jerome P. White   Name:   Jerome P. White  
Title:   Partner

 

  EMPYREAN CAPITAL PARTNERS, LP         By:     /s/ C. Martin Meekins   Name: C.
Martin Meekins   Title:   Authorized Person

 

  GOLDENTREE ASSET MANAGEMENT LP         By:     /s/ Peter Alderman   Name:  
Peter Alderman   Title:   Vice President

 



[Signature Page to Plan Support Agreement] 

  

 

 

  

  JMB CAPITAL PARTNERS MASTER FUND, L.P.         By:     /s/ Karen A. Tallman  
Name:   Karen A. Tallman   Title:   Authorized Signatory

 



 

KLS DIVERSIFIED ASSET

MANAGEMENT LP

        By:     /s/ Michael Zarrilli   Name: Michael Zarrilli   Title: COO

 

  WHITEBOX ASYMMETRIC PARTNERS, LP         By: Whitebox Asymmetric Advisors,
LLC; its General Partner   By: Whitebox Advisors, LLC; its Managing Member      
  By:     /s/ Michael McCormick   Name:   Michael McCormick   Title:   Chief
Financial Officer         WHITEBOX CREDIT PARTNERS, LP         By: Whitebox
Credit Advisors, LLC; its General Partner   By: Whitebox Advisors, LLC; its
Managing Member         By:     /s/ Michael McCormick   Name:   Michael
McCormick   Title:   Chief Financial Officer        

WHITEBOX SPECIAL OPPORTUNITIES FUND, LP - SERIES O

        By: Whitebox Special Opportunities Advisors, LLC; its General Partner  
By: Whitebox Advisors, LLC; its Managing Member         By:     /s/ Michael
McCormick   Name:   Michael McCormick   Title:   Chief Financial Officer

 

[Signature Page to Plan Support Agreement]

 

 

 

  

  WHITEBOX MULTI-STRATEGY PARTNERS, LP         By: Whitebox Multi-Strategy
Partners, LLC; its General Partner   By: Whitebox Advisors, LLC; its Managing
Member         By:     /s/ Michael McCormick   Name:   Michael McCormick  
Title:   Chief Financial Officer         PANDORA SELECT PARTNERS, LP         By:
Pandora Select Advisors, LLC; its General Partner   By: Whitebox Advisors, LLC;
its Managing Member         By:     /s/ Michael McCormick   Name:   Michael
McCormick   Title:   Chief Financial Officer         WHITEBOX INSTITUTIONAL
PARTNERS, LP         By: Whitebox Advisors, LLC; its Managing Member        
By:     /s/ Michael McCormick   Name:   Michael McCormick   Title:   Chief
Financial Officer

 

[Signature Page to Plan Support Agreement]

 

 

 

 

  AMERICAN HIGH-INCOME TRUST         By: Capital Research and Management    
Company, for and on behalf of     American High-Income Trust         By: /s/
Kristine M. Nishiyama   Name: Kristine M. Nishiyama   Title: Authorized
Signatory         THE BOND FUND OF AMERICA         By: Capital Research and
Management     Company, for and on behalf of     The Bond Fund of America      
  By: /s/ Kristine M. Nishiyama   Name: Kristine M. Nishiyama   Title:
Authorized Signatory         CAPITAL INCOME BUILDER         By: Capital Research
and Management     Company, for and on behalf of     Capital Income Builder    
    By: /s/ Kristine M. Nishiyama   Name: Kristine M. Nishiyama   Title:
Authorized Signatory         THE GROWTH FUND OF AMERICA         By: Capital
Research and Management     Company, for and on behalf of     The Growth Fund of
America         By: /s/ Kristine M. Nishiyama   Name: Kristine M. Nishiyama  
Title: Authorized Signatory

 

[Signature Page to Plan Support Agreement]

 

 

 

  

  AMERICAN FUNDS GLOBAL HIGH-INCOME OPPORTUNITIES FUND         By: Capital
Research and Management     Company, for and on behalf of     American Funds
Global High-Income     Opportunities Fund         By: /s/ Kristine M. Nishiyama
  Name:   Kristine M. Nishiyama   Title:   Authorized Signatory         THE
INCOME FUND OF AMERICA         By: Capital Research and Management     Company,
for and on behalf of     The Income Fund of America         By:     /s/ Kristine
M. Nishiyama   Name:   Kristine M. Nishiyama   Title:   Authorized Signatory    
    INTERNATIONAL GROWTH AND INCOME FUND         By: Capital Research and
Management     Company, for and on behalf of     International Growth and Income
Fund         By:     /s/ Kristine M. Nishiyama   Name:   Kristine M. Nishiyama  
Title:   Authorized Signatory

 

[Signature Page to Plan Support Agreement]

 

 

 

  

  AMERICAN FUNDS INSURANCE SERIES – ASSET ALLOCATION FUND         By: Capital
Research and Management     Company, for and on behalf of     American Funds
Insurance Series –     Asset Allocation Fund         By:     /s/ Kristine M.
Nishiyama   Name:   Kristine M. Nishiyama   Title:   Authorized Signatory      
  AMERICAN FUNDS INSURANCE SERIES – BOND FUND         By: Capital Research and
Management     Company, for and on behalf of
American Funds Insurance Series –
Bond Fund         By:     /s/ Kristine M. Nishiyama   Name:   Kristine M.
Nishiyama   Title:   Authorized Signatory         AMERICAN FUNDS INSURANCE
SERIES – GLOBAL BOND FUND         By: Capital Research and Management    
Company, for and on behalf of     American Funds Insurance Series –     Global
Bond Fund         By:    /s/ Kristine M. Nishiyama   Name:   Kristine M.
Nishiyama   Title:   Authorized Signatory

 

[Signature Page to Plan Support Agreement]

 

 

 

  

  AMERICAN FUNDS INSURANCE SERIES – GLOBAL GROWTH AND INCOME FUND         By:
Capital Research and Management     Company, for and on behalf of     American
Funds Insurance Series –     Global Growth and Income Fund         By:     /s/
Kristine M. Nishiyama   Name:   Kristine M. Nishiyama   Title:   Authorized
Signatory         AMERICAN FUNDS INSURANCE SERIES – HIGH-INCOME BOND FUND      
  By: Capital Research and Management     Company, for and on behalf of    
American Funds Insurance Series –     High-Income Bond Fund         By:     /s/
Kristine M. Nishiyama   Name:   Kristine M. Nishiyama   Title:   Authorized
Signatory         CAPITAL WORLD BOND FUND         By: Capital Research and
Management     Company, for and on behalf of     Capital World Bond Fund        
By:     /s/ Kristine M. Nishiyama   Name:   Kristine M. Nishiyama   Title:  
Authorized Signatory

 

[Signature Page to Plan Support Agreement]

 

 

 

  

  SMALLCAP WORLD FUND, INC.         By: Capital Research and Management    
Company, for and on behalf of     SMALLCAP World Fund, Inc.         By:     /s/
Kristine M. Nishiyama   Name:   Kristine M. Nishiyama   Title:   Authorized
Signatory

  

  JNL/CAPITAL GUARDIAN GLOBAL BALANCED FUND         By: Capital Guardian Trust  
  Company, for and on behalf of     JNL/Capital Guardian Global     Balanced
Fund         By:     /s/ Mark E. Brubaker   Name:   Mark E. Brubaker   Title:  
Authorized Signatory

 

  SEMPRA ENERGY DEFINED BENEFIT MASTER TRUST         By: Capital Guardian Trust
    Company, for and on behalf of     Sempra Energy Defined Benefit     Master
Trust         By:     /s/ Mark E. Brubaker   Name:   Mark E. Brubaker   Title:  
Authorized Signatory

 

  NEXT GENERATION TRUST FUND         By: Capital Guardian Trust     Company, for
and on behalf of     Next Generation Trust Fund         By:    /s/ Mark E.
Brubaker   Name:   Mark E. Brubaker   Title:   Authorized Signatory

 

[Signature Page to Plan Support Agreement]

 

 

 

 

  CAPITAL GROUP GLOBAL HIGH-INCOME OPPORTUNITIES TRUST (US)         By: Capital
Guardian Trust     Company, for and on behalf of     Capital Group Global
High-Income     Opportunities Trust (US)         By:    /s/ Mark E. Brubaker  
Name:   Mark E. Brubaker   Title:   Authorized Signatory

  

  CAPITAL GROUP US HIGH-YIELD FIXED-INCOME TRUST (US)         By: Capital
Guardian Trust     Company, for and on behalf of     Capital Group US High-Yield
    Fixed-Income Trust (US)         By:     /s/ Mark E. Brubaker   Name:   Mark
E. Brubaker   Title:   Authorized Signatory

 

  CAPITAL GROUP STRATEGIC OPPORTUNITIES FUND         By: Capital Research and
Management     Company, for and on behalf of     Capital Group Strategic
Opportunities Fund         By:     /s/ Kristine M. Nishiyama   Name:   Kristine
M. Nishiyama   Title:   Authorized Signatory

 

[Signature Page to Plan Support Agreement]

 

 

 

 

  OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF NII HOLDINGS, INC., ET AL.      
  By:     Its counsel; Kramer Levin Nattalis & Frankel LLP           By:     /s/
Kenneth H. Eckstein   Name:   Kenneth H. Eckstein   Address:   1177 Avenue of
the Americas
New York, New York 10036   Tel: 212-715-9229   Fax: 212-715-8000

 

 

[Signature Page to Plan Support Agreement]

 

 

 

 

  

EXHIBIT 1

 

Plan Term Sheet

 

March 5, 2015

 

This term sheet (the “Term Sheet”)1 sets forth certain of the principal terms
for (i) the proposed restructuring (the “Restructuring”) of the obligations of
NII Holdings, Inc. (“Holdings” or “NII”) and each of its direct and indirect
debtor subsidiaries except NIU (as defined below) (each a “Debtor” and,
collectively, the “Debtors” or the “Company”)2 that has commenced cases under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”) and (ii) the incorporation of the Restructuring into a new
plan of reorganization for the Debtors (the “Plan”), which Plan has the support
of the official committee of unsecured creditors (the “Committee” and, together
with the Debtors, the “Plan Proponents”), the Ad Hoc Committee of LuxCo Holders
(the “Luxco Group”),3 the entities managed by Aurelius Capital Management, LP
(collectively, “Aurelius”), and the entities managed by Capital Research and
Management Company (“Capital Group”). Capital Group, together with the Luxco
Group and Aurelius, shall be referred to herein as the “Requisite Consenting
Noteholders” and are holders of the following notes:

 

the (i) 10% Senior Notes due 2016 (the “2016 Capco Notes”) issued by NII Capital
Corp. (“Capco”); (ii) the 8.875% Senior Notes due 2019 issued by Capco (the
“2019 Capco Notes” and, together with the 2016 Capco Notes, the “2016 and 2019
Capco Notes”); and (iii) the 7.625% Senior Notes due 2021 issued by Capco (the
“2021 Capco Notes” and, together with the 2016 Capco Notes and the 2019 Capco
Notes, the “Capco Notes”); and

 

the (i) 11.375% Senior Notes due 2019 (the “11.375% Luxco Notes”) issued by NII
International Telecom S.C.A. (“Luxco”) and (ii) 7.875% Senior Notes due 2019
issued by Luxco (the “7.875% Luxco Notes” and, together with the 11.375% Luxco
Notes, the “Luxco Notes” and, the Luxco Notes collectively with the Capco Notes,
the “Notes”).

 

For purposes of this Agreement, the Luxco Group shall exercise its rights as a
Requisite Consenting Noteholder through approval by members of the Luxco Group
holding a majority in principal amount of Notes held by the Luxco Group in the
aggregate, and shall not have any consent rights with respect to any economic
modifications to the terms of the Restructuring that do not affect the
recoveries, in terms of value and form of consideration, to be afforded to
holders of the Luxco Notes.

 

This Term Sheet does not include a description of all of the terms, conditions
and other provisions that are to be contained in the definitive documentation
necessary for the consummation of the Plan and the transactions contemplated
therein, which remain subject to discussion and negotiation in good faith among

 

 

1 The term “Term Sheet” shall include any exhibits annexed hereto.

2 The Debtors are: (a) Holdings; (b) Nextel International (Services), Ltd.
(“Services”); (c) NII Funding Corp. (“Funding”); (d) NII Aviation, Inc.
(“Aviation”); (e) NII Capital Corp.; (f) NII Global Holdings Inc. (together with
Funding, Aviation, Capco and Services, the “Capco Debtors”); (g) NII
International Services S.à r.l.; (h) NII International Holdings S.à r.l.; (i)
NII International Telecom S.C.A.; (j) McCaw International (Brazil), LLC
(“McCaw”); (k) Airfone Holdings, LLC (“Airfone”); (l) Nextel International
(Uruguay), LLC (“NIU” and, together with McCaw and Airfone, the “Transferred
Guarantors”), (m) NII Mercosur, LLC (“Mercosur”), and (n) NIU Holdings LLC
(together with McCaw and Airfone, the “Transferred Guarantor Debtors”). The
Debtors’ cases (the “Chapter 11 Cases”) are jointly administered under Case No.
14-12611 (SCC).

3 As set forth in the Third Verified Statement Pursuant to Rule 2019 of the
Federal Rules of Bankruptcy Procedure [Docket No. 305], the members of the Luxco
Group are: GoldenTree Asset Management, LP; Benefit Street Partners, LLC;
Empyrean Capital Partners, LP; Whitebox Advisors LLC; KLS Diversified Asset
Management LP; JMB Capital Partners Master Fund, L.P.; Credit Suisse Securities
(USA) LLC; and CSS, LLC.

 



 

1

 

  

the Requisite Consenting Noteholders and the Plan Proponents (the “Parties”).

 

This Term Sheet has been prepared for settlement discussion purposes only and
shall not constitute an admission of liability by any Party, nor be admissible
in any action relating to any of the subject matter addressed herein. Nothing in
this Term Sheet shall be deemed to be the solicitation of an acceptance or
rejection of a plan of reorganization. Further, nothing herein shall be an
admission of fact or liability or deemed binding on the Parties.

 

Overview4

 

The Restructuring will be implemented through the Plan to be filed in the
Chapter 11 Cases. The purpose of the restructuring contemplated by the Plan,
consistent with the material terms and conditions described in this Term Sheet,
is, among other things, following the consummation of the Sale Transaction (as
defined below), to convert $4.35 billion in outstanding principal amount of
Notes into the right to receive the Total Distributable Cash (as defined below)
and equity interests in Reorganized NII (as defined below).

 

The Sale Transaction

 

Purchase Agreement  

New Cingular Wireless Services, Inc. (the “Stalking Horse Purchaser”) and NIU
Holdings LLC (the “Selling Debtor”) entered into a Purchase and Sale Agreement
(the “Stalking Horse Purchase Agreement”) on January 26, 2015. Pursuant to the
Stalking Horse Purchase Agreement, the Selling Debtor will sell, and the
Stalking Horse Purchaser will acquire, on the Closing Date, in exchange for
payment of the Estimated Purchase Price,5 100% of the membership interests in
NIU, resulting in indirect ownership by Purchaser (as defined below) of 100% of
the stock of Comunicaciones Nextel de México, S.A. de C.V. (“NII Mexico”; such
acquisition, the “Stalking Horse Sale Transaction” and, such membership
interests, the “Sale Assets”), all as set forth in and pursuant to the terms of
the Stalking Horse Purchase Agreement.6

 

The Estimated Purchase Price is payable to the Selling Debtor by the Purchaser
upon the closing under the Purchase Agreement (as defined below).

      Sale Transaction Process   As described in the Stalking Horse Purchase
Agreement, the Stalking Horse Sale Transaction shall be conducted pursuant to
section 363 of the Bankruptcy Code and be subject to higher or better offers in
accordance with the bidding procedures approved by the Bankruptcy Court on
February 17, 2015 [Docket No. 472] (the “Bidding Procedures”).  The successful
bidder (the “Purchaser”) at the conclusion of the auction (if held), which may
be the Stalking Horse

 

 

4 Capitalized terms not otherwise defined herein shall have the meanings
ascribed to such terms in either the Stalking Horse Purchase Agreement (as
defined below), the Plan Support Agreement to which this Term Sheet is appended
(the “Plan Support Agreement”) or the Bankruptcy Code, as applicable. References
in this Term Sheet to pleadings, orders and other filings and related docket
numbers are to such pleadings, orders and other filings filed or entered in the
Bankruptcy Cases.

5 Defined in the Purchase Agreement as “an amount in Dollars equal to (i) $1.875
billion minus (ii) the Estimated Net Indebtedness Amount minus (iii) the
Estimated Expenditure Adjustment Amount.”

6 The description of the terms of the Stalking Horse Purchase Agreement set
forth in this Term Sheet is for summary purposes only and qualified in all
respects by the terms of the Stalking Horse Purchase Agreement.

 

 

2

 

  

   

Purchaser, shall enter into and consummate the purchase agreement (the “Purchase
Agreement”) with the Company for the Sale Assets (the “Sale Transaction”).

 

In the event the Stalking Horse Sale Transaction is not the Sale Transaction
consummated pursuant to the auction, the alternative sale transaction that is
approved by the Court shall be deemed, for the purposes hereof, as the
“Alternative Sale Transaction.”

 

The Sale Order shall provide that (i) any and all claims against NIU shall
continue to exist and be asserted against the Selling Debtor, which entity shall
receive the net proceeds of the Sale Transaction following the consummation of
the Sale Transaction, and (ii) the chapter 11 case of NIU shall be dismissed.

 

The Sale Transaction shall be consummated on or before September 30, 2015,
subject to the terms and conditions of the Stalking Horse Purchase Agreement or
the Purchase Agreement (as applicable).

 

Settlement and Compromise Incorporated into the Plan

 

Estate Causes of Action     “Estate Causes of Action” shall mean any and all
Claims or causes of action that could be asserted (x) against any of the Debtors
by any other Debtor or (y) against any non-Debtor subsidiary of the Company by
any of the Debtors, in each case, including, without limitation, (i) pursuant to
chapter 5 of the Bankruptcy Code (the “Avoidance Claims”) or (ii) seeking the
recharacterization of intercompany obligations.         Transferred Guarantor
Claims   “Transferred Guarantor Claims” shall mean any Claims or causes of
action arising under the indentures governing the 2016 and 2019 Capco Notes in
connection with the transfers of the equity interests of McCaw, Mercosur and NIU
that occurred in 2009 and 2010, and the purported release of the guarantees by
McCaw, Mercosur, NIU, and Airfone of the 2016 and 2019 Capco Notes.      
Settlement and Compromise  

The Plan shall contain and effect a compromise and settlement (the “Settlement”)
of all Estate Causes of Action and all Transferred Guarantor Claims pursuant to
section 1123(b)(3) and Rule 9019 of the Federal Rules of Bankruptcy Procedure,
subject to the processes set forth below under the section below entitled
“Settlement Procedures”.

 

In consideration for the release and waiver of the Estate Causes of Action and
the Transferred Guarantor Claims, the Plan shall provide as follows:

 

 

3

 

  

·    Avoidance Claims  

The Avoidance Claims shall include all causes of action that could be asserted
against any of the Debtors or any non-Debtor by another Debtor, pursuant to
chapter 5 of the Bankruptcy Code, including, but not limited to, Claims to avoid
the following:

 

·     The guarantee by Holdings of the Luxco Notes;

 

·     The subordination to the Luxco Notes obligations of a $644 million (plus
accrued interest) (the “Capital Note”) payable by Luxco to Capco;

 

·     Holdings’ release and/or transfer of approximately $900 million of
intercompany receivables, including approximately $614 million of receivables
that were owed to it by Nextel Telecomunicações Ltda. and transferred to Luxco
on or about February 28, 2013; and

 

·     The release by Services and Holdings of approximately $93 million in
intercompany receivables owed to them by Nextel del Peru S.A.

 

The Settlement will result in the recoveries to creditors of the various Debtors
being calculated as if 25% of each of the foregoing transfers was avoided. Such
recoveries pursuant to the Settlement will be in full satisfaction of any and
all potential recoveries that could have been included as part of the Avoidance
Claims, regardless of whether such Claims are identified above or have been
asserted.

      ·     Recharacterization of Intercompany Claims (other than the Capital
Note)  

Pursuant to the Settlement, the recoveries to creditors of the various Debtors
will be calculated as if 25% of each of the intercompany obligations existing
between a Debtor and another Debtor or between a non-Debtor subsidiary of the
Company and a Debtor (the “Intercompany Claims”) outstanding as of the
commencement of the Chapter 11 Cases (the “Petition Date”) are recharacterized
as equity, with the remaining 75% of such obligations treated as unsecured debts
against the obligors of such intercompany obligations. For the avoidance of
doubt, the Capital Note will be treated as a debt obligation in its entirety,
but the claim with respect to the subordination of the Capital Note shall be
resolved pursuant to the Settlement of the Avoidance Claims.

 

Intercompany obligations arising after the Petition Date that are owing to the
Debtors by any non-Debtor subsidiary shall be paid by the applicable reorganized
Debtor pursuant to the terms and conditions of the particular transaction giving
rise to such obligations.

 

·     Transferred Guarantor Claims   The Settlement will result in the
recoveries to holders of the Transferred Guarantor Claims being calculated as if
21% of each Transferred Guarantor’s guarantees of the 2016 and 2019 Capco Notes
remained in place (the product of such percentage and $1,357.8 million, or
$285,129,687.50, the “Allowed TG Claims

 

 

4

 

  

 

 

·     Impact of Settlement on Recoveries

 

Amount”).

 

The impact of the Settlement of each of the Estate Causes of Action and the
Transferred Guarantor Claims on the recoveries by holders of the Notes shall be
based upon the waterfall model previously agreed upon between the Plan
Proponents and the Requisite Consenting Noteholders solely for the purposes of
the Settlement (the “Waterfall Model”). The recoveries pursuant to the
Settlement will be in full satisfaction of any and all potential recoveries that
could have been included as part of the Estate Causes of Action or the
Transferred Guarantor Claims, regardless of whether such Claims are identified
above or have been asserted.

 

The Settlement described herein is a global settlement of any and all causes of
action (asserted and unasserted) between and among the parties to the Settlement
with respect to the Debtors and their estates. In the event the Settlement is
not approved and the Plan is not confirmed, the parties expressly reserve any
and all claims and defenses available to them, including the right to assert or
to oppose any individual claim.

 

For the avoidance of doubt, the treatment of the Luxco Notes shall be in no way
impacted by any calculations based on the Waterfall Model and shall only be
governed by the treatment and adjustment mechanisms specifically outlined in
this Term Sheet.

      Settlement Procedures  

On December 12, 2014, Scott W. Winn was appointed to serve as class C manager
(the “Independent Manager”) of the board of managers of NII Holdings
International S.à r.l. (the “Board of Managers”), the sole manager of NII
International Telecom S.C.A., to evaluate the reasonableness of the Settlement.
The appointment of the Independent Manager was approved by the Court on December
11, 2014 [Docket No. 293] (the “IM Stipulation”). In connection therewith, the
Independent Manager retained Quinn Emanuel Urquhart & Sullivan, LLP to assist
him in performing the duties set forth in the IM Stipulation.

 

On February 25, 2015, the Independent Manager confirmed the reasonableness of
and determined to recommend to the Board of Managers (in connection with
International Holdings’ capacity as sole manager of Luxco) that Luxco should
join the Settlement.

 

A meeting of the applicable board of directors or managers of Holdings and Capco
and of the Board of Managers with respect to Luxco was held to authorize
Holdings, Capco and Luxco to approve the Settlement and enter in to the Plan
Support Agreement, and the respective boards of directors or managers and the
Board of Managers granted such authorization.

 

 

5

 

  

Plan Treatment:

 

Class of Claim or
Interest  

Amount of Allowed

 Claims (estimated)7

  Treatment of Claim or Interest Administrative Expense Claims   -   The Debtors
(or, if applicable, the applicable Debtors, as reorganized pursuant to the
confirmed Plan (the “Reorganized Debtors”; Holdings, as so reorganized,
“Reorganized Holdings”)) shall pay to each holder of an allowed administrative
expense claim (an “Administrative Expense Claim”), on account of and in full and
complete settlement, release and discharge of such claim, cash equal to the full
unpaid amount of such allowed Administrative Expense Claim, which payments shall
be made on either (a) the latest to occur of (i) the effective date of the Plan
(the “Effective Date”) (or as soon as practicable thereafter), (ii) the date
such claim becomes an allowed Administrative Expense Claim, and (iii) such other
date as may be agreed upon by the Reorganized Debtors and the holder of such
claim, or (b) on such other date as the Bankruptcy Court may order.          
Priority Tax Claims   -   Unless otherwise agreed to by the Debtors (with the
consent of each of the Requisite Consenting Noteholders, such consent not to be
unreasonably withheld, conditioned or delayed) and the holder of an allowed
priority tax claim (a “Priority Tax Claim”) (in which event such other agreement
will govern), each holder of an allowed Priority Tax Claim against any of the
Debtors that is due and payable on or before the Effective Date shall receive,
on account of and in full and complete settlement, release and discharge of such
claim, cash equal to the amount of such allowed Priority Tax Claim on the later
of (i) the Effective Date (or as soon as practicable thereafter) and (ii) the
date such Priority Tax Claim becomes an allowed claim, or as soon as practicable
thereafter.  All allowed Priority Tax Claims against any of the Debtors which
are not due and payable on or before the Effective Date shall be paid in the
ordinary course of business by the Reorganized Debtors in accordance with the
terms thereof.           Priority Non-Tax Claims   $130,000   On or as soon
after the Effective Date as practicable, unless otherwise agreed to by the
Debtors (with the consent of each of the Requisite Consenting Noteholders, such
consent not to be unreasonably withheld, conditioned or delayed) and the holder
of an allowed priority non-Tax Claim (a “Priority Non-Tax Claim”) (in which
event such other agreement will govern), each holder of an allowed Priority
Non-Tax Claim against the Debtors shall receive on account of and in full and
complete settlement, release and discharge of such claim, at the Debtors’
election (following consultation with the Committee and with the consent of each
of the Requisite Consenting Noteholders, such consent not to be unreasonably
withheld, conditioned or delayed), (i) cash in the amount of such allowed
Priority Non-Tax Claim in accordance

 



 

7 Unless otherwise set forth herein and except for undetermined unliquidated
Claims, disputed Claims and Claims arising from the Debtors’ rejection of
contracts or leases, the amount of Claims shall be reasonably acceptable to the
Debtors (following consultation with the Committee) and each of the Requisite
Consenting Noteholders in comparison to the estimates set forth in this Term
Sheet.

 

 

6

 

  

Class of Claim or 
Interest   Amount of Allowed 
Claims (estimated)7   Treatment of Claim or Interest         with section
1129(a)(9) of the Bankruptcy Code and/or (ii) such other treatment required to
render such claim unimpaired pursuant to section 1124 of the Bankruptcy
Code.  All allowed Priority Non-Tax Claims against the Debtors which are not due
and payable on or before the Effective Date shall be paid by the Reorganized
Debtors when such Claims become due and payable in the ordinary course of
business in accordance with the terms thereof.           Other Secured Claims  
$45,000   On or as soon after the Effective Date as practicable, secured Claims
against the Debtors (“Other Secured Claims”), if any, shall receive the
following treatment at the option of the Plan Proponents (with the consent of
each of the Requisite Consenting Noteholders, such consent not to be
unreasonably withheld, conditioned or delayed): (i) reinstatement of any such
allowed Other Secured Claim pursuant to section 1124 of the Bankruptcy Code;
(ii) payment in full (in cash) of any such allowed Other Secured Claims; (iii)
satisfaction of any such allowed Other Secured Claim by delivering the
collateral securing any such allowed Other Secured Claims and paying any
interest required to be paid under section 506(b) of the Bankruptcy Code; or
(iv) providing such holders with such treatment in accordance with section
1129(b) of the Bankruptcy Code as may be determined by the Bankruptcy Court.    
      Holders of Capco Note Claims against Holdings and the Capco Debtors  
$2,858.1 million (in the aggregate)   In full and final satisfaction of the
allowed Capco Note Claims against Holdings and the Capco Debtors, each holder of
such Claims shall receive its pro rata share of: (A) 29.61% of the Plan
Distributable Value (such amount, the “Capco Distributable Value Allocation”),
subject to upward adjustment, as described below, based on the receipt of Net
Overbid Proceeds (if any), which shall be comprised of (i) the Capco Stock
Allocation (as defined below), subject to dilution by the MIP Shares (as defined
below) and (ii) the Capco Cash Allocation (as defined below); and (B) the amount
of Cash equal to the reasonable and documented fees and expenses of the
indenture trustees for the applicable Capco Notes outstanding as of the
Effective Date (as to which it is anticipated that each indenture trustee will
exercise its contractual lien rights prior to distribution).           Capco
General Unsecured Claims8   $675,000   Unless otherwise agreed to by the Plan
Proponents (with the consent of each of the Requisite Consenting Noteholders,
such consent not to be unreasonably withheld, conditioned or delayed) and the
holder of an allowed Capco General Unsecured Claim (in which event such other
agreement will govern), all holders of allowed Capco General Unsecured Claims,
including Claims under contracts and unexpired leases rejected by Capco under
the Plan (or under a separate motion) and trade payables, but excluding allowed
Convenience Class claims as described below,

 



 

8 “Capco General Unsecured Claims” shall mean unsecured Claims against Capco,
Services, NII Funding Corp., NII Aviation, Inc. and NII Global Holdings, Inc.
other than Notes Claims and intercompany Claims.

 

 

7

 

  

Class of Claim or 
Interest   Amount of Allowed 
Claims (estimated)7   Treatment of Claim or Interest         shall receive the
treatment to be determined by the Plan Proponents with the consent of each of
the Requisite Consenting Noteholders, such consent not to be unreasonably
withheld, conditioned or delayed.9 The Plan Proponents shall reserve all rights
to challenge the legal basis and amount of any Capco General Unsecured Claim.  
        Holdings General Unsecured Claims10   $17.5 million   Unless otherwise
agreed to by the Plan Proponents (with the consent of each of the Requisite
Consenting Noteholders, such consent not to be unreasonably withheld,
conditioned or delayed) and the holder of an allowed Holdings General Unsecured
Claim (in which event such other agreement will govern), all holders of allowed
Holdings General Unsecured Claims, including Claims under contracts and
unexpired leases rejected by Holdings under the Plan (or under a separate
motion) and trade payables, but excluding allowed Convenience Class claims as
described below, shall receive the treatment to be determined by the Plan
Proponents with the consent of each of the Requisite Consenting Noteholders,
such consent not to be unreasonably withheld, conditioned or delayed.11  The
Plan Proponents shall reserve all rights to challenge the legal basis and amount
of any Holdings General Unsecured Claim.           American Tower Guaranty
Claims12 against Holdings   -   In full and final satisfaction of American Tower
Guaranty Claims against Holdings, all holders of such claims shall receive a
revised form of guaranty of the primary obligations of Nextel Telecomunicações
Ltda. to the applicable American Tower Corp. (“ATC”) affiliate, which shall be
in form and substance reasonably acceptable to the Plan Proponents, ATC,
Aurelius and Capital Group, and subject to the consent of the Luxco Group not to
be unreasonably withheld, conditioned or delayed.           Holders of 11.375%
and 7.875% Luxco Notes   $1,694.9 million (in the aggregate)   In full and final
satisfaction of the allowed Luxco Note Claims against Holdings and Luxco, each
holder of such Claims shall receive its pro rata share of (A) 60.25% of the Plan
Distributable

 

 

9 For the avoidance of doubt, the holders of allowed Capco General Unsecured
Claims shall receive a recovery on account of such Claims at a rate no less
favorable than the recovery rate for Claims arising under the applicable Notes
directly against the applicable entity against which such holder has claims.

10 “Holdings General Unsecured Claims” shall mean unsecured Claims against
Holdings other than Claims arising from Holdings’ guarantees of the Notes and of
certain indebtedness of the Operating Companies (as defined below) and
Intercompany Claims.

11 For the avoidance of doubt, the holders of allowed Holdings General Unsecured
Claims shall receive a recovery on account of such Claims at a rate no less
favorable than the recovery rate for Claims against Holdings arising under the
guarantees of the Capco Notes.

12 “American Tower Guaranty Claims” means any claims arising under (a) that
certain Guaranty and Subordination Agreement among American Tower do Brasil –
Cessao de Infraestruturas Ltda., Luxco, and American Tower do Brasil II – Cessao
de Infraestruturas Ltda., (b) that certain Guaranty of Obligations dated March
23, 2005 by Holdings in favor of MATC Celular, S. de R.L. de C.V, (c) that
certain Guaranty of Obligations dated March 23, 2005 by Holdings in favor of
American Tower do Brasil – Cessao de Infraestruturas Ltda., and (d) any other
guarantees given by Holdings in favor of American Tower Corp. or any of its
affiliates, in each case, as amended, supplemented or modified from time to
time.

 

 

8

 

  

Class of Claim or 
Interest   Amount of Allowed 
Claims (estimated)7   Treatment of Claim or Interest         Value (the “Luxco
Notes Distributable Value Allocation”), subject to downward adjustment, as
described below, based on the receipt of Net Overbid Proceeds (if any), which
shall be comprised of (i) the Luxco Notes Stock Allocation (as defined below),
subject to dilution by the MIP Shares (as defined below) and (ii) the Luxco
Notes Cash Allocation, and (B) the amount of Cash equal to the reasonable and
documented fees and expenses of the indenture trustee for the Luxco Notes
outstanding as of the Effective Date (as to which it is anticipated that such
indenture trustee will exercise its contractual lien rights prior to
distribution).             Luxco General Unsecured Claims13   -   Unless
otherwise agreed to by the Plan Proponents (with the consent of each of the
Requisite Consenting Noteholders, such consent not to be unreasonably withheld,
conditioned or delayed) and the holder of an allowed Luxco General Unsecured
Claim (in which event such other agreement will govern), all holders of allowed
Luxco General Unsecured Claims, if any, including Claims under contracts and
unexpired leases rejected by Luxco under the Plan (or under a separate motion)
and trade payables, but excluding allowed Convenience Class claims as described
below, shall receive the treatment to be determined by the Plan Proponents with
the consent of each of the Requisite Consenting Noteholders, such consent not to
be unreasonably withheld, conditioned or delayed.14   The Plan Proponents shall
reserve all rights to challenge the legal basis and amount of any general
unsecured claim.           American Tower Guaranty Claims against Luxco   -   In
full and final satisfaction of American Tower Guaranty Claims against Luxco, all
holders of such claims shall receive a revised form of guaranty of the primary
obligations of Nextel Telecomunicações Ltda. to the applicable ATC affiliate,
which shall be in form and substance reasonably acceptable to the Plan
Proponents, ATC, Aurelius and Capital Group, and subject to the consent of the
Luxco Group not to be unreasonably withheld, conditioned or delayed.          
General Unsecured Claims Against Other Debtors   -   All holders of allowed
General Unsecured Claims other than (i) Capco General Unsecured Claims, (ii)
Holdings General Unsecured Claims and (iii) Luxco General Unsecured Claims, if
any, including Claims under contracts and unexpired leases rejected by the
applicable Debtors under the Plan (or under a separate motion) and trade
payables, but excluding allowed Convenience Class claims as described below,
shall receive the treatment to be determined by the Plan Proponents with the
consent of each of the Requisite Consenting Noteholders, such

 



 

13 “Luxco General Unsecured Claims” shall mean unsecured Claims against Luxco
other than Notes Claims and intercompany Claims.

14 For the avoidance of doubt, the holders of allowed Luxco General Unsecured
Claims shall receive a recovery on account of such Claims at a rate no less
favorable than the recovery rate for Claims arising under the Luxco Notes.

 

 

9

 

  

Class of Claim or 
Interest   Amount of Allowed 
Claims (estimated)7   Treatment of Claim or Interest         consent not to be
unreasonably withheld, conditioned or delayed.15  The Plan Proponents shall
reserve all rights to challenge the legal basis and amount of any general
unsecured claim.           Holders of Transferred Guarantor Claims against the
Transferred Guarantor Debtors   $285.1 million   In full and final satisfaction
of the allowed Transferred Guarantor Claims (in accordance with the Settlement)
against the Transferred Guarantor Debtors, each holder of such Claims shall
receive its pro rata share of 10.14% of the Plan Distributable Value (such
amount, the “TG Claims Distributable Value Allocation”), subject to downward
adjustment, as described below, based on the receipt of Net Overbid Proceeds (if
any), which shall be comprised of (i) the TG Claims Stock Allocation, subject to
dilution by the MIP Shares, and (ii) the TG Claims Cash Allocation.          
Convenience Class16   -   A holder of an allowed Convenience Class claim shall
receive in full satisfaction and release of such Convenience Class claim an
amount equal to 100% of such claim in cash on or as soon after the Effective
Date as practicable, subject to a cap to be determined; provided, however, that
if Convenience Class claims in the aggregate exceed an amount to be agreed to by
Plan Proponents and the Requisite Consenting Noteholders (the “Maximum
Convenience Class Payment”), holders of allowed Convenience Class claims shall
receive their pro rata share of the Maximum Convenience Class Payment.          
Intercompany Claims   -   Pursuant to the Settlement, all Intercompany Claims
other than Avoidance Claims and the Capital Note (each of which shall be
resolved pursuant to the Settlement, as described above with respect to the
Avoidance Claims and the Recharacterization of Intercompany Claims,
respectively) shall be allowed in an amount equal to 75% of the prepetition
claim amount of such claim.  Notwithstanding the foregoing, the Intercompany
Claims may be deemed settled, cancelled, extinguished or reinstated, in whole or
in part, as of the Effective Date, in each case, at the discretion of the
Debtors, with the consent of the Committee and each of the Requisite Consenting
Noteholders, such consent not to be unreasonably withheld, conditioned or
delayed; provided, however, that such treatment shall not affect or be deemed to
affect or modify (1) the Settlement of the Avoidance Claims, Recharacterization
Claims and Transferred Guarantor Claims or (2) the releases contained in the
Plan.

 



 

15 For the avoidance of doubt, the holders of allowed General Unsecured Claims
against other Debtors shall receive a recovery on account of such Claims at a
rate no less favorable than the recovery rate for Claims arising under the
applicable Notes directly against the applicable entity against which such
holder has Claims.

16 If the Debtors determine, following consultation with the Committee, that the
Convenience Class is necessary, it shall consist of general unsecured claims of
less than an amount to be proposed by the Debtors and subject to the consent of
the Committee and the Requisite Consenting Noteholders, such consent not to be
unreasonably withheld, conditioned or delayed.

 

 

10

 

  

Class of Claim or 
Interest   Amount of Allowed 
Claims (estimated)7   Treatment of Claim or Interest Existing NII Equity
Interests   -   Existing NII equity interests (“Existing NII Equity Interests”)
shall be extinguished, cancelled and discharged as of the Effective Date, and
holders of Existing NII Equity Interests shall receive no distribution in
respect of their equity interests.           Subordinated Securities Claims17  
-   Subordinated Securities Claims, if any, shall be extinguished, cancelled and
discharged as of the Effective Date, and holders thereof shall receive no
distributions in respect of their Claims.           Intercompany Equity
Interests   -   Intercompany equity interests shall receive no distribution in
respect of their equity interests and shall be reinstated for administrative
purposes only at the election of the Debtors.

 

Other:

 

Plan Distributable Value   The Plan Distributable Value is $2.813 billion (the
“Plan Distributable Value”), subject to adjustment in the event of the Debtors’
acceptance of a higher or better offer for the Sale Assets in connection with
the auction (an “Overbid”), whereby the Plan Distributable Value shall be
increased by the amount of incremental proceeds (calculated as the difference
between the proceeds received in connection with the new estimated purchase
price provided by the Alternative Sale Transaction over the proceeds receivable
in connection with the Estimated Purchase Price pursuant to the Stalking Horse
Purchase Agreement) provided to the Debtors by the Overbid (if in a form other
than cash, the value of which shall be determined by agreement of the Plan
Proponents and each of the Requisite Consenting Noteholders, or absent such
agreement, by order of the Bankruptcy Court) after deducting (i) any breakup fee
or expense reimbursement afforded to the Stalking Horse Bidder, if applicable,
and (ii) if proceeds from the Overbid are received after April 30, 2015, any
negative cash flow before financing at NII Mexico from April 30, 2015 to the
date on which Overbid proceeds are received (such amount, collectively, the “Net
Overbid Proceeds”).       Overbid  

In the event of an Overbid:

 

·     the Luxco Notes Distributable Value Allocation shall be recalculated by
dividing (x) the Luxco Notes prepetition claim of $1,694,882,000.00 by (y) the
Plan Distributable Value (adjusted as described above);

 

·     the TG Claims Distributable Value Allocation shall be recalculated by
dividing (x) the Allowed TG Claims Amount by (y) the Plan Distributable Value
(adjusted as described above); and

 

·     the Capco Distributable Value Allocation shall be recalculated by
subtracting from 100% (x) the Luxco Notes Distributable

 



 

17 “Subordinated Securities Claims” shall include all Claims arising pursuant to
11 U.S.C. § 510(b), including, without limitation, for damages arising from the
sale or purchase of any debt or equity security of any of the Debtors.



 

11

 

  

    Value Allocation and (y) TG Claims Distributable Value Allocation.      
Distributable Cash  

The “Total Distributable Cash” means the Estimated Purchase Price less the
Escrow Amount (as defined in the Purchase Agreement) less the Retained Cash
Amount (defined below) plus any Net Overbid Proceeds (if in a form other than
cash, only to the extent distributed under the Plan).

 

The “Luxco Notes Cash Allocation” means an amount equal to the Total
Distributable Cash multiplied by Luxco Notes Distributable Value Allocation
percentage.

 

The “TG Claims Cash Allocation” means the lesser of (A) the product of (x)
52.38% and (y) (i) Total Distributable Cash less (ii) Luxco Notes Cash
Allocation and (B) the Allowed TG Claims Amount.

 

The “Capco Cash Allocation” means Total Distributable Cash less the Luxco Notes
Cash Allocation less the TG Claims Cash Allocation.

      New NII Common Stock Pool Allocation  

The “Luxco Notes Stock Allocation” means the percentage of the New NII Common
Stock Pool distributed to the Luxco Notes, which shall be calculated by dividing
(x) (i) the Luxco Notes prepetition claim of $1,694,882,000.00 less (ii) the
Luxco Notes Cash Allocation, by (y) (i) the Plan Distributable Value (as
adjusted for an Overbid, if applicable), less (ii) Total Distributable Cash.

 

The “TG Claims Stock Allocation” means the percentage of the New NII Common
Stock Pool distributed to holders of allowed Transferred Guarantor Claims, which
shall be calculated by dividing (x) (i) the Allowed TG Claims Amount less (ii)
the TG Claims Cash Allocation, by (y) (i) the Plan Distributable Value (as
adjusted for an Overbid, if applicable), less (ii) Total Distributable Cash.

 

The “Capco Stock Allocation” means the percentage of the New NII Common Stock
Pool distributed to holders of allowed Capco Note Claims, which shall be
calculated by subtracting from 100% (x) the Luxco Notes Stock Allocation and (y)
TG Claims Stock Allocation.

      Retained Cash Amount   The “Retained Cash Amount” means an amount of cash,
not to exceed $515 million, retained by the Debtors to fund, among other things,
non-NII Mexico operations and to repay the Bridge Loan (as defined below).      
DIP Financing   The Debtors shall file a motion for approval of a senior
secured, first priority debtor in possession loan (the “Bridge Loan”) in an
amount and on terms and conditions consistent with Exhibit A hereto by no later
than March 5, 2015.  The members of the Luxco Group shall commit to providing
the Bridge Loan, with Capital Group and Aurelius providing 20.56% and 14.44% of
the Bridge Loan, respectively.       Exit Financing   The Debtors may seek exit
financing on terms and conditions reasonably acceptable to the Committee,
Capital Group and Aurelius.  The Debtors shall consult with the Luxco Group
regarding the proposed exit financing and the negotiation of the terms thereof
and the final terms and conditions

 

 

12

 

  

    of such exit financing will be subject to the consent of the Luxco Group,
such consent not to be unreasonably withheld, conditioned or delayed; provided,
however, that if Capital Group or Aurelius participates in the exit financing,
such financing shall be on terms and conditions reasonably acceptable to each of
the Plan Proponents and each of the Requisite Consenting Noteholders.      
Means of Implementation  

The Plan shall contain standard means of implementation, including provisions
for the continued corporate existence of the Reorganized Debtors, the
cancellation of certain prepetition debt and related agreements, the
cancellation of prepetition equity interests in NII, the issuance of the New NII
Common Stock and the revesting of Debtors’ assets in the Reorganized Debtors.

 

The “Plan Documents” means the Plan, the disclosure statement with respect to
the Plan to be filed in the Chapter 11 Cases (the “Disclosure Statement”), the
proposed order confirming the Plan (the “Confirmation Order”), and any other
documents or agreements filed with the Bankruptcy Court by the Debtors that are
necessary to implement the Plan, including any appendices, amendments,
modifications, supplements, exhibits and schedules relating to the Plan or the
Disclosure Statement, including: (a) any term sheet and/or commitment letter for
any proposed postpetition or exit financing facility, including the issuance of
the Bridge Loan; (b) any operative documents for any proposed postpetition or
exit financing facility, including without limitation the issuance of the Bridge
Loan; (c) any documents disclosing the identity of the members of the board of
directors of any of the Reorganized Debtors and the nature of any compensation
for any “insider” under the Bankruptcy Code who is proposed to be employed or
retained by any of the Reorganized Debtors; (d) any list of material executory
contracts and unexpired leases to be assumed, assumed and assigned, or rejected;
(e) a list of any material retained causes of action; and (f) the registration
rights agreement filed as Exhibit A to the proposed plan filed by the Debtors on
December 22, 2014 [Docket No. 322] (the “Registration Rights Agreement”), each
of which shall (i) be in form and substance reasonably acceptable to the Plan
Proponents, Aurelius, and Capital Group, and (ii) solely with respect to the
Plan, the Disclosure Statement, the materials for solicitation of the Plan and
Disclosure Statement, the motion to approve the Disclosure Statement, the order
approving the Disclosure Statement, the Confirmation Order, any term sheet
and/or commitment letter for the issuance of the Bridge Loan and any operative
documents for the Bridge Loan, be in form and substance reasonably acceptable to
the Luxco Group and with respect to all other documents, be subject to the
consent of the Luxco Group not to be unreasonably withheld, conditioned or
delayed; provided, however, the Debtors shall consult with the Luxco Group
regarding the proposed exit financing and the negotiation of the terms thereof
and the final terms and conditions of such exit financing will be subject to the
consent of the Luxco Group, such consent not to be unreasonably withheld,
conditioned or delayed; provided, further, that if Capital Group or Aurelius
participates in the exit financing, such financing shall be on terms and
conditions reasonably acceptable to each of the Plan Proponents and each of the
Requisite Consenting Noteholders.

 

 

13

 

  

New NII Common Stock  

The Plan will provide for the cancellation of all outstanding NII common stock
and the issuance of new common stock, par value $0.001 per share (the “New NII
Common Stock”), in NII, as reorganized pursuant to the confirmed Plan
(“Reorganized NII”). Each share of the New NII Common Stock shall entitle its
holder to one vote.

 

The Plan will also provide that, upon emergence, Reorganized NII shall amend and
restate its charter and bylaws substantially in the forms attached hereto as
Exhibit B and Exhibit C, respectively, with any additions, deletions, changes
and/or modifications thereto to be subject to the reasonable consent of each of
the Plan Proponents and each of the Requisite Consenting Noteholders.

 

The New NII Common Stock will be registered under the Securities Exchange Act of
1934.

      New NII Common Stock Pool  

All New NII Common Stock to be issued and distributed on the Effective Date
under the Plan, prior to dilution by the MIP Shares, shall constitute the “New
NII Common Stock Pool” for purposes of this Term Sheet.

 

As soon as practicable after the Effective Date, but no later than 60 days after
the Effective Date, Reorganized NII shall use its commercially reasonable
efforts to cause the New NII Common Stock to be listed for trading on the New
York Stock Exchange or for quotation in the NASDAQ stock market. The New NII
Common Stock will be freely tradable in accordance with section 1145 of the
Bankruptcy Code.

 

On the Effective Date, the Debtors and the recipients of New NII Common Stock
will enter into a registration rights agreement, which shall provide parties
who, together with their affiliates, receive 10% or more of New NII Common Stock
issued under the Plan with registration rights pursuant to the Registration
Rights Agreement.

      Conditions to Confirmation  

The conditions precedent to confirmation of the Plan shall be customary for a
reorganization of this size and type, including, without limitation, the
following:

 

·     The Bankruptcy Court shall have entered an order, in form and substance
reasonably acceptable to the Plan Proponents and each of the Requisite
Consenting Noteholders, approving the adequacy of the Disclosure Statement (the
“Disclosure Statement Order”).

 

·     The Bankruptcy Court shall have entered the Confirmation Order in form and
substance reasonably acceptable to the Plan Proponents and each of the Requisite
Consenting Noteholders.

 

·     All Plan Documents shall be in form and substance reasonably acceptable to
the Plan Proponents, Aurelius and Capital Group, and solely with respect to the
Plan, the Disclosure Statement, the materials for solicitation of the Plan and
Disclosure Statement, the motion to approve the

 

 

14

 

  

   

        Disclosure Statement, the Disclosure Statement Order, the Confirmation
Order, any term sheet and/or commitment letter for the issuance of the Bridge
Loan and any operative documents for the Bridge Loan, be in form and substance
reasonably acceptable to the Luxco Group, and, with respect to all other
documents, be subject to the consent of the Luxco Group not to be unreasonably
withheld, conditioned or delayed; provided, however, the Debtors shall consult
with the Luxco Group regarding the proposed exit financing and the negotiation
of the terms thereof and the final terms and conditions of such exit financing
will be subject to the consent of the Luxco Group, such consent not to be
unreasonably withheld, conditioned or delayed; provided, further, that if
Capital Group or Aurelius participates in the exit financing, such financing
shall be on terms and conditions reasonably acceptable to each of the Plan
Proponents and each of the Requisite Consenting Noteholders.

 

·     Each of the foregoing may be waived by the Plan Proponents, with the
consent of each of the Requisite Consenting Noteholders.

      Conditions to the Effective Date  

The conditions precedent to the occurrence of the Effective Date of the Plan
shall be customary for a reorganization of this size and type, and shall
include, without limitation, the Conditions to Confirmation set forth in this
Term Sheet and the following:

 

·     All documents and agreements necessary to consummate the Plan shall have
been effected or executed.

 

·     The Bankruptcy Court shall have entered an order approving the Sale
Transaction (the “Sale Order”), subject to any modifications to the Proposed
Sale Order contained in the Sale Order being in form and substance reasonably
acceptable to the Plan Proponents and each of the Requisite Consenting
Noteholders.

 

·     The Confirmation Order shall have become a final order.

 

·     The Sale Transaction shall have been consummated in accordance with its
terms and the Sale Order.

 

·     Any and all agreements relating to the financing of the Debtors’ operating
subsidiaries (the “Operating Companies”) (i) entered into after December 18,
2014 with respect to the CDB Amendments and (ii) which contain modifications
made after February 26, 2015 with respect to the Brazil Bank Amendments,
including, without limitation, amendments to applicable local financing
agreements entered into after such date, shall be in form and substance
reasonably acceptable to the applicable Operating Companies, Aurelius and
Capital Group (subject to a

 

 

15

 

  

   

        consultation right in favor of the Committee and a consent right in
favor of the Luxco Group not to be unreasonably withheld, conditioned or
delayed), and any existing defaults under the Operating Companies’ local
financing agreements shall have been cured or waived.

 

·     Any and all steps necessary to consummate the Restructuring in any
applicable jurisdictions other than the United States have been effectuated.

 

·     The fees and expenses of the RCN Advisors (as defined below) shall have
been paid in accordance with the provisions set forth under “Fees and Expenses
of Requisite Consenting Noteholders” below.

 

·     Each of the foregoing may be waived by the Plan Proponents, with the
consent of each of the Requisite Consenting Noteholders.

      Corporate Governance Matters  

On the Effective Date, the term of any current members of the board of directors
of NII not identified as members of the New Board (as defined below) shall
expire and such persons shall tender their resignation effective on the
Effective Date.

 

The initial Board of Directors for Reorganized NII (the “New Board”) shall
consist of seven (7) directors, including (a) the chief executive officer of
Reorganized NII, (b) three (3) directors designated by Capital Group, (c) one
(1) director designated by Aurelius, and (d) two (2) directors designated by the
Luxco Group. Each of the individuals designated as nominees to be directors
(other than the chief executive officer of Reorganized NII) shall (i) be
independent under the rules of the NASDAQ Stock Market and the independence
requirements for members of audit and compensation committees under the rules of
the Securities and Exchange Commission and (ii) not be employees of any of the
Requisite Consenting Noteholders. The foregoing board designation rights shall
not continue after the selection of the New Board.

 

The boards of directors for the direct and indirect subsidiaries of Reorganized
NII shall be identified and selected by the New Board.

 

Reorganized NII will continue to be a reporting company with the Securities and
Exchange Commission following the Effective Date.

      Management Incentive Plan   Upon the Effective Date, the New Board shall
adopt a management incentive plan, including (i) restricted stock units for up
to 2.5% of the New NII Common Stock and (ii) options to purchase up to 2.5% of
the New NII Common Stock on a fully diluted basis with any applicable exercise
price to be determined by the New Board (collectively, the “MIP Shares”).  The
vesting, apportionment and granting of the MIP Shares shall be determined by the
New Board.

 

 

16

 

  

Releases   The Plan shall provide certain customary release provisions for the
benefit of the Debtors, their directors, officers, and agents and their
respective attorneys, financial advisors and other specified professionals, the
Requisite Consenting Noteholders, the indenture trustees for the Notes (the
“Indenture Trustees”), the Committee, the members of the Committee and their
respective agents, and each of their respective attorneys, financial advisors
and other specified professionals, to the extent permitted by applicable law.  
    Exculpation   The Plan shall provide certain customary exculpation
provisions, which shall include a full exculpation from liability in favor of
the Debtors, the Indenture Trustees, the Requisite Consenting Noteholders, the
Committee, the members of the Committee, and all of the foregoing parties’
respective current and former officers, directors, members, employees, advisors,
attorneys, professionals, accountants, investment bankers, consultants, agents
and other representatives (including their respective officers, directors,
employees, members and professionals) from any and all Claims and causes of
action arising before the Effective Date and any and all Claims and causes of
action relating to any act taken or omitted to be taken in connection with, or
related to, formulating, negotiating, preparing, disseminating, implementing,
administering, soliciting, confirming or consummating the Plan, the Disclosure
Statement or any contract, instrument, release or other agreement or document
created or entered into in connection with the Plan or any other act taken or
omitted to be taken in connection with or in contemplation of the Chapter 11
Cases or the restructuring of the Debtors, with the sole exception of willful
misconduct or gross negligence.       Fees and Expenses of Requisite Consenting
Noteholders  

The reasonable and documented fees and expenses of (a) Akin Gump Strauss Hauer &
Feld LLP (“Akin”), (b) Paul, Weiss, Rifkind, Wharton & Garrison LLP (“Paul
Weiss”), (c) Blackstone Advisory Partners, L.P. (“Blackstone”), (d) Houlihan
Lokey Capital, Inc. (“HL”), (e) Robbins, Russell, Englert, Orseck, Untereiner &
Sauber LLP (“Robbins Russell”), (f) Kirkland & Ellis LLP (“Kirkland”) and (g)
Millstein & Co. (“Millstein” and, together with the firms set forth in the
foregoing clauses (a) through (f), the “RCN Advisors”), in their respective
capacity as counsel or financial advisor to one or more of the Requisite
Consenting Noteholders, incurred prior to the Effective Date in connection with
the Debtors’ restructuring, including restructuring, completion or transaction
fees provided for or acknowledged in the engagement letters for Millstein,
Blackstone and HL (and, in the case of HL and Millstein, as such engagement
letters have been amended), will be paid in full in cash; provided that the
reasonable and documented fees and expenses payable by the Debtors of (i)
Robbins Russell shall not exceed $150,000, (ii) Kirkland shall not exceed
$4,500,000, (iii) Millstein shall not exceed $4,000,000, (iv) Blackstone, solely
with respect to its restructuring and discretionary fees, shall not exceed
$3,000,000, and (v) HL, solely with respect to its restructuring fee, shall not
exceed $7,000,000.

 

In connection with the Debtors’ motion for postpetition financing, the Debtors
shall seek authorization to pay in full in cash the reasonable and documented
fees and expenses of Akin, Paul Weiss and Kirkland (collectively, “RCN Counsel”)
(i) incurred through the date of the order approving such motion (the “DIP

 

 

17

 

  

    Financing Order”), such payment to be made to Akin and Kirkland
expeditiously after entry of the DIP Financing Order and receipt of the relevant
invoices for such fees and expenses and to Paul Weiss on the Effective Date
following the receipt of invoices for such fees and expenses and (ii) incurred
from the date of the DIP Financing Order through the Effective Date, such
payment to be made to each RCN Counsel on the Effective Date, in each case,
subject to the limitations set forth above. Notwithstanding anything to the
contrary in this Term Sheet or the Plan Support Agreement, Paul Weiss shall be
allowed to explain to the Bankruptcy Court the basis for its fee arrangement.
The Debtors shall seek authorization to pay in full in cash the reasonable and
documented fees and expenses of HL, Millstein and Blackstone, including any
restructuring fees, no later than the hearing on confirmation of the Plan,
subject to the limitations set forth above, with such payment to be made on the
Effective Date.       Fiduciary Duties  

Notwithstanding anything to the contrary in the Purchase Agreement, (i) any of
the Debtors or their subsidiaries or affiliates or any of its or their
respective directors or officers (in such person’s capacity as a director or
officer) shall not be required to take any action, or to refrain from taking any
action, to the extent that taking such action or refraining from taking such
action would be inconsistent with, or cause such party to breach, such party’s
fiduciary obligations under applicable law; and (ii) any of the Debtors and
their boards of directors shall be entitled to take any action in connection
with the Sale Transaction and continue to market and solicit bids for the sale
any of their assets pursuant to section 363 of the Bankruptcy Code in the
interest of maximizing the value of the Debtors’ estates, consistent with their
fiduciary obligations.

 

Notwithstanding anything to the contrary in the Plan Support Agreement, neither
the Committee nor its members (in such member’s capacity as a Committee member)
shall be required to take any action, or to refrain from taking any action, to
the extent that taking such action or refraining from taking such action would
be inconsistent with, or cause such party to breach, such party’s fiduciary
obligations under the Bankruptcy Code and applicable law.

 

 

18

 

  

EXHIBIT 2

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT to that certain Plan Support Agreement entered into as of
March 5, 2015 by and among NII Holdings, Inc., NII Capital Corp., NII Funding
Corp., NII Aviation, Inc., Nextel International (Services), Ltd., NII Global
Holdings, Inc., NII International Holdings S.à r.l., NII International Services
S.à r.l, NII International Telecom S.C.A., NII Mercosur, LLC, McCaw
International (Brazil), LLC, Airfone Holdings, LLC, NIU Holdings, LLC, the
Consenting Noteholders (in their capacities as parties thereto), and the
Committee and attached hereto as Exhibit A (as amended, modified, or amended and
restated from time to time in accordance with its terms, the “Plan Support
Agreement”), is hereby executed and delivered by [●] (the “Joining Party”) as of
________ [●], ___.

 

Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Plan Support Agreement.

 

Agreement to be Bound. The Joining Party hereby agrees, on a several basis, to
be bound by the Plan Support Agreement in accordance with its terms. The Joining
Party shall hereafter be deemed to be a Party, and to the extent the Joining
Party is a transferee of a Consenting Noteholder, such Joining Party shall
hereafter be deemed to be a Consenting Noteholder, for any and all purposes
under the Plan Support Agreement. For the avoidance of doubt, to the extent not
already a Party to the Agreement, the Joining Party shall only become a Party
(or Consenting Noteholder, to the extent applicable) to the Agreement with
respect to the Claims that are the subject of the Transfer. In the event of any
inconsistency between this Joinder Agreement and the Plan Support Agreement, the
Plan Support Agreement shall control in all respects.

 

Representations and Warranties. With respect to the aggregate principal amount
and type of Claims set forth below its name on the signature page hereof, the
Joining Party hereby makes the representations and warranties of the Parties set
forth in Section 5 of the Plan Support Agreement to each other Party to the Plan
Support Agreement. For the avoidance of doubt, only the aggregate principal
amount of the Claims that are the subject of the Transfer must be stated on the
signature page of this Joinder Agreement.

 

Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
any conflicts of laws principles thereof that would require the application of
the law of any other jurisdiction.

 

[Signature pages follow.]

 

1

 

  

Date executed: [___________]

  [NAME OF TRANSFEREE]           By:       Name:     Title:  

 

  Address:                       Attn.:         Tel.:         Fax:       Email:
   

 

  Aggregate principal amount of Claims beneficially owned or managed on behalf
of funds or accounts that beneficially own such Claims:       Capco 2016 Notes
Claims:       $_________________________________       Capco 2019 Notes Claims:
      $_________________________________       Capco 2021 Notes Claims:      
$_________________________________       Luxco 7.875% Notes Claims:        
$_________________________________       Luxco 11.375% Notes Claims:        
$_________________________________

 

2